As filed with the Securities and Exchange Commission on September 12, 2007 Registration No. 333-145143 (Investment Company Act Registration Number 811-5740) UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre -Effective Amendment No. 1 Post -Effective Amendment No. PUTNAM MANAGED MUNICIPAL INCOME TRUST (Exact Name of Registrant as Specified in Charter) One Post Office Square Boston, Massachusetts 02109 (Address of Principal Executive Offices) 617-292-1000 (Area Code and Telephone Number) Beth S. Mazor Putnam Managed Municipal Income Trust One Post Office Square Boston, Massachusetts 02109 (Name and Address of Agent for Service) With copies to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Calculation of Registration Fee under the Securities Act of 1933: Proposed Maximum Title of Securities Being Amount Being Proposed Maximum Aggregate Offering Amount of Registration Registered Registered Offering Price Per Unit Price Fee Common Shares of 18,238,112 $8.17(1) $149,005,373 $4,574.46 beneficial interest Preferred Shares $45,000,000 $1,381.50 (1) Net asset value per share for Common Shares on July 31, 2007. Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Important information for shareholders of PUTNAM MANAGED MUNICIPAL INCOME TRUST AND PUTNAM HIGH YIELD MUNICIPAL TRUST The document you hold in your hands is a combined prospectus/proxy statement and was delivered with a proxy card. A proxy card is, in essence, a ballot. When you fill out your proxy card, it tells us how to vote on your behalf on important issues relating to your fund. If you complete and sign the proxy, well vote it exactly as you tell us. If you simply sign the proxy, well vote it in accordance with the Trustees recommendations on pages 18 and 19. We urge you to review the prospectus/proxy statement carefully, and to provide your voting instructions by using any of the methods shown on your proxy card. When shareholders dont return their proxies in sufficient numbers, we have to make follow-up solicitations, which can cost your fund money. We want to know how you would like to vote and welcome your comments. Please take a few minutes with these materials and return your proxy to us. Table of Contents A Message from the Chairman iii Notice of a Joint Special Meeting of Shareholders 1 Combined Prospectus/Proxy Statement 2 Appendix A  Form of Plan of Entity Conversion A-1 Appendix B  Form of Agreement and Plan of Merger B-1 Appendix C  Information about the Funds Preferred Shares C-1 PROXY CARD ENCLOSED If you have any questions, please contact us at 1-800-301-3998, the toll-free number we have set up for you, or call your financial representative. A Message from the Chairman Dear Putnam Managed Municipal Income Trust Shareholder: I am writing to you to ask for your vote on an important matter that affects your investment in Putnam Managed Municipal Income Trust (Managed Municipal Income Trust). While you are, of course, welcome to join us at Managed Municipal Income Trusts meeting, most shareholders cast their vote by filling out and signing the enclosed proxy card, by calling or by voting via the Internet. We are asking for your vote on the following: 1. Approval of the proposed merger of Putnam High Yield Municipal Trust (High Yield Municipal Trust) into Managed Municipal Income Trust. In this merger, common shares of High Yield Municipal Trust would, in effect, be exchanged, on a tax-free basis, for new common shares of Managed Municipal Income Trust with an equal net asset value, and preferred shares of High Yield Municipal Trust would, in effect, be exchanged for new preferred shares of Managed Municipal Income Trust with an equal aggregate liquidation preference. (To be voted on by common and preferred shareholders.) 2. Approval of (a) the authorization of $45 million of additional preferred shares of Managed Municipal Income Trust to be exchanged for existing preferred shares of High Yield Municipal Trust as described in Proposal 1 above and (b) a two-for-one stock-split of the Series C preferred shares of Managed Municipal Income Trust and a corresponding reduction in liquidation preference from $100,000 per share to $50,000 per share, in order to facilitate the proposed merger. (To be voted on by preferred shareholders only.) The investment objectives of Managed Municipal Income Trust and High Yield Municipal Trust are identical. Both are leveraged closed-end funds seeking as high a level of current income exempt from federal income tax as Putnam Management believes is consistent with the preservation of capital. Although the proposed merger is not expected to materially affect the operation of your fund, we are required by your funds Agreement and Declaration of Trust and by the rules of the New York Stock Exchange to solicit your vote on these matters. If shareholders approve the proposed merger and certain conditions are met, the merger is expected to take place in October 2007. The Trustees of Managed Municipal Income Trust have carefully reviewed the terms of the proposals and unanimously recommend that shareholders approve them. The Trustees expect that, as a result of the proposed merger, shareholders of Managed Municipal Income Trust will benefit from participation in a larger combined fund with a lower expense ratio. Other potential benefits, and potential disadvantages, of the proposals are discussed in the prospectus/proxy statement, which we urge you to review carefully. Im sure that you, like most people, lead a busy life and are tempted to put this proxy aside for another day. Please dont. When shareholders do not return their proxies, their fund may have to incur the expense of follow-up solicitations. All shareholders benefit from the speedy return of proxies. Your vote is important to us. We appreciate the time and consideration I am sure you will give this important matter. If you have questions about the proposal, please call 1-800-301-3998, or call your financial representative. Sincerely yours, John A. Hill Chairman of the Trustees i A Message from the Chairman Dear Putnam High Yield Municipal Trust Shareholder: I am writing to you to ask for your vote on an important matter that affects your investment in Putnam High Yield Municipal Trust (High Yield Municipal Trust). While you are, of course, welcome to join us at High Yield Municipal Trusts meeting, most shareholders cast their vote by filling out and signing the enclosed proxy card, by calling or by voting via the Internet. We are asking for your vote on the following: 1. Approval of the proposed merger of High Yield Municipal Trust into Putnam Managed Municipal Income Trust (Managed Municipal Income Trust). In this merger, common shares of High Yield Municipal Trust would, in effect, be exchanged, on a tax-free basis, for new common shares of Managed Municipal Income Trust with an equal net asset value, and preferred shares of High Yield Municipal Trust would, in effect, be exchanged for new preferred shares of Managed Municipal Income Trust with an equal aggregate liquidation preference. The proposed merger would be accomplished in two steps, each of which requires the approval of common and preferred shareholders of High Yield Municipal Trust: (a) conversion of High Yield Municipal Trust from a Massachusetts business trust into a Massachusetts limited liability company; and (b) merger of the converted High Yield Municipal Trust with and into Managed Municipal Income Trust. The investment objectives of Managed Municipal Income Trust and High Yield Municipal Trust are identical. Both are leveraged closed-end funds seeking as high a level of current income exempt from federal income tax as Putnam Management believes is consistent with the preservation of capital. If shareholders approve the proposed merger and certain conditions are met, the merger is expected to take place in October 2007. The Trustees of High Yield Municipal Trust have carefully reviewed the terms of the proposal and unanimously recommend that shareholders approve the merger. The Trustees expect that, as a result of the proposed merger, shareholders of High Yield Municipal Trust will benefit from participation in a larger combined fund. Other potential benefits, and potential disadvantages, of the proposals are discussed in the prospectus/proxy statement, which we urge you to review carefully. Im sure that you, like most people, lead a busy life and are tempted to put this proxy aside for another day. Please dont. When shareholders do not return their proxies, their fund may have to incur the expense of follow-up solicitations. All shareholders benefit from the speedy return of proxies. Your vote is important to us. We appreciate the time and consideration I am sure you will give this important matter. If you have questions about the proposal, please call 1-800-301-3998, or call your financial representative. Sincerely yours, John A. Hill Chairman of the Trustees ii PUTNAM MANAGED MUNICIPAL INCOME TRUST AND PUTNAM HIGH YIELD MUNICIPAL TRUST Notice of a Joint Special Meeting of Shareholders *This is the formal agenda for the joint shareholder meeting of Putnam Managed Municipal Income Trust (Managed Municipal Income Trust) and Putnam High Yield Municipal Trust (High Yield Municipal Trust). It tells you what matters will be voted on and the time and place of the meeting, in the event that you attend in person. To the Shareholders of Managed Municipal Income Trust: A Special Meeting of Shareholders of Managed Municipal Income Trust will be held October 22, 2007 at 11:00 a.m. Eastern time, on the 12th Floor of One Post Office Square, Boston, Massachusetts, to consider the following: 1. A proposal to merge High Yield Municipal Trust with and into Managed Municipal Income Trust, which shall require the following shareholder action: a. Approval of an Agreement and Plan of Merger that provides that High Yield Municipal Trust will merge with and into Managed Municipal Income Trust. See page 2. (To be voted on by common and preferred shareholders separately.) 2. A proposal regarding the preferred shares of Managed Municipal Income Trust which shall require the following shareholder actions: a. Approval of the authorization, creation and issuance of additional preferred shares of Managed Municipal Income Trust with an aggregate liquidation preference of $45 million. See page 19. (To be voted on by preferred shareholders only.) b. Approval of a two-for-one stock-split of the Series C preferred shares of Managed Municipal Income Trust and a corresponding reduction in liquidation preference from $100,000 per share to $50,000 per share. See page 19. (To be voted on by preferred shareholders only.) To the Shareholders of High Yield Municipal Trust: A Special Meeting of Shareholders of High Yield Municipal Trust will be held October 22, 2007, at 11:00 a.m. Eastern time, on the 12th Floor of One Post Office Square, Boston, Massachusetts, to consider the following: 1. A proposal to merge High Yield Municipal Trust with and into Managed Municipal Income Trust, which shall require the following shareholder actions: a. Approval of a Plan of Entity Conversion providing for the conversion of High Yield Municipal Trust from a Massachusetts business trust to a Massachusetts limited liability company (the Conversion). See page 2. (To be voted on by common and preferred shareholders separately.) b. Approval of an Agreement and Plan of Merger providing that, following the Conversion, High Yield Municipal Trust will merge with and into Managed Municipal Income Trust pursuant to the Massachusetts Limited Liability Company Act. See page 2. (To be voted on by common and preferred shareholders separately.) By Judith Cohen, Clerk, on behalf of the Trustees: John A. Hill, Chairman Jameson A. Baxter, Vice Chairman Charles E. Haldeman, Jr., President Charles B. Curtis Robert J. Darretta Myra R. Drucker Paul L. Joskow Elizabeth T. Kennan Kenneth R. Leibler Robert E. Patterson George Putnam, III W. Thomas Stephens Richard B. Worley THE TRUSTEES URGE YOU TO MARK, SIGN, DATE AND MAIL THE ENCLOSED PROXY IN THE POSTAGE-PAID ENVELOPE PROVIDED OR, IF YOU HOLD COMMON SHARES OF A FUND, TO RECORD YOUR VOTING INSTRUCTIONS BY AUTOMATED TELEPHONE OR VIA THE INTERNET SO THAT YOU WILL BE REPRESENTED AT THE MEETING. September 17, 2007 1 Prospectus/Proxy Statement September 17, 2007 Merger of: With and into: Putnam High Yield Putnam Managed Municipal Trust Municipal Income Trust (High Yield (Managed Municipal Municipal Trust) Income Trust) One Post Office Square One Post Office Square Boston, Massachusetts 02109 Boston, Massachusetts 02109 (617) 292-1000 (617) 292-1000 This Prospectus/Proxy Statement relates to the proposed merger of High Yield Municipal Trust with and into Managed Municipal Income Trust. As a result of the proposed merger, each holder of High Yield Municipal Trusts common shares will receive a number of full and fractional common shares of Managed Municipal Income Trust equal in value at the date of the exchange to the total value of the shareholders common shares of High Yield Municipal Trust. Similarly, each holder of High Yield Municipal Trusts preferred shares will receive a number of full and fractional preferred shares of Managed Municipal Income Trust with an equal aggregate liquidation preference. The Notice of Special Joint Meeting, the proxy card and this Prospectus/Proxy Statement are being mailed on or about September 17, 2007. The Prospectus/Proxy Statement explains concisely what you should know before voting on the matters described herein or investing in Managed Municipal Income Trust, a diversified, closed-end management investment company. Please read this Prospectus/Proxy Statement and keep it for future reference. The statement of additional information relating to the proposed merger, dated September 17, 2007 (the Merger SAI), along with the other documents identified below, has been filed with the Securities and Exchange Commission (the SEC) and is incorporated by reference into this Prospectus/Proxy Statement. Shareholders may obtain free copies of any document incorporated by reference into this Prospectus/Proxy Statement, request other information about the funds or make shareholder inquiries by contacting their financial representative, by visiting the Putnam Investments website at www.putnam.com, or by calling Putnam Investments toll-free at 1-800-225-1581. This information may also be obtained by contacting the SEC, as described below. The securities offered by this Prospectus/Proxy Statement have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. The following documents have been filed with the SEC and are incorporated by reference into this Prospectus/Proxy Statement: (i) the Merger SAI; (ii) the Performance Summary, Report of Independent Registered Public Accounting Firm and financial statements included in Managed Municipal Income Trusts Annual Report to Shareholders for the fiscal year ended October 31, 2006; (iii) the unaudited financial statements included in Managed Municipal Income Trusts Semiannual Report to Shareholders for the period ended April 30, 2007; and (iv) the Performance Summary, Report of Independent Registered Public Accounting Firm and financial statements included in High Yield Municipal Trusts Annual Report to Shareholders for the fiscal year ended March 31, 2007. Shares of Managed Municipal Income Trust are not deposits or obligations of, or guaranteed or endorsed by, any financial institution, are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other agency, and involve risk, including the possible loss of principal amount invested. This document will give you the information you need to vote on the proposals. Much of the information contained in this Prospectus/Proxy statement is required by SEC rules; some of it is technical. If there is anything you dont understand, please contact us at our toll-free number, 1-800-780-7316, or call your financial representative. Managed Municipal Income Trust and High Yield Municipal Trust are in the family of funds managed by Putnam Investment Management, LLC 2 (Putnam Management). Managed Municipal Income Trust and High Yield Municipal Trust are collectively referred to herein as the funds, and each is referred to individually as a fund. The common shares of Managed Municipal Income Trust and High Yield Municipal Trust are listed on the New York Stock Exchange (the NYSE) under the symbols PMM and PYM, respectively. You may inspect reports, proxy material and other information concerning each of the funds at the NYSE. The funds are subject to the informational requirements of the Securities Exchange Act of 1934, as amended (the 1934 Act) and the Investment Company Act of 1940, as amended (the 1940 Act), and, as a result, file reports and other information with the SEC. You may review and copy information about the funds, including the Merger SAI, at the SECs public reference room at treet, N.E., Room 1580, Washington, D.C. 20549. You may call the SEC at 1-202-551-8090 for information about the operation of the public reference room. You may obtain copies of this information, with payment of a duplication fee, by electronic request at the following email address: pub-licinfo@sec.gov, or by writing the SECs Public Reference Section, Washington, D.C. 20549. You may also access reports and other information about the funds on the EDGAR Database on the SECs Internet site at http://www.sec.gov. I. PROPOSAL REGARDING APPROVAL OF MERGER AND RELATED TRANSACTIONS A. Questions and Answers The responses to the questions that follow provide an overview of key points typically of concern to shareholders considering a proposed merger between closed-end funds. These responses are qualified in their entirety by the remainder of the Prospectus/Proxy Statement, which contains additional information and further details regarding the proposed merger. 1. What is being proposed? The Trustees of the funds are recommending that shareholders approve the transactions whereby High Yield Municipal Trust will be merged with and into Managed Municipal Income Trust, as contemplated by the transaction documents described in more detail under Information about the Proposed Merger Merger Documents. If approved by shareholders, the assets and liabilities of High Yield Municipal Trust will become assets and liabilities of Managed Municipal Income Trust, and the outstanding common and preferred shares of High Yield Municipal Trust will, in effect, be exchanged for common and preferred shares, respectively, of Managed Municipal Income Trust (the Common Merger Shares and the Preferred Merger Shares, respectively, and together, the Merger Shares) with an aggregate value equal to the value of High Yield Municipal Trusts assets net of liabilities (other than liabilities consisting of the aggregate liquidation preference of High Yield Municipal Trusts outstanding preferred shares). 2. What will happen to my shares as a result of the merger? If you are a shareholder of High Yield Municipal Trust, your common shares will, in effect, be exchanged on a tax-free basis for common shares of Managed Municipal Income Trust with an equal aggregate net asset value on the date of the merger. It is possible, however, that the market value of such shares may differ. See the response to question 12 below. Your preferred shares of High Yield Municipal Trust will, in effect, be exchanged on a tax-free basis for preferred shares of Managed Municipal Income Trust with an equal aggregate liquidation preference and substantially the same terms. If you are a shareholder of Managed Municipal Income Trust, your common and preferred shares of Managed Municipal Income Trust will not be affected by the merger, but will represent interests in a larger fund 3 pursuing the same investment goals, strategies and policies and subject to similar restrictions. 3. Why are the Trustees proposing the merger? As discussed in more detail below, the funds have identical investment goals and strategies and have substantially similar policies and restrictions. The Trustees are recommending the merger to allow shareholders to benefit from the larger asset size and, in the case of Managed Municipal Income Trust, lower expense ratio of the combined fund, without significantly changing the nature of their investment. The same management team that is responsible for day-to-day management of each fund will continue to be responsible for the management of the combined fund. The Trustees of the Putnam Funds, who serve as Trustees of each fund involved in the proposed merger, have carefully considered the anticipated benefits and costs of the proposed merger to shareholders of the funds. The Trustees of the funds, including all of the Trustees who are not interested persons (as defined in the 1940 Act) of the funds or Putnam Management (referred to as Independent Trustees throughout this Prospectus/Proxy Statement), have determined that the proposed merger is in the best interests of shareholders of the funds and that the interests of the existing shareholders of each fund would not be diluted by the proposed merger. For a detailed discussion of the Trustees deliberations, see Information about the Proposed Merger  Trustees Considerations Relating to Proposed Merger. The Trustees unanimously recommend that shareholders vote FOR approval of the proposed merger. 4. How do the investment goals, strategies, policies and restrictions of the funds compare? Investment Goals and Strategies The investment goals of the funds are identical. Each fund seeks to provide as high a level of current income exempt from federal income tax as Putnam Management believe is consistent with preservation of capital. Additionally, under normal market conditions, each fund invests at least 80% of its respective assets in tax-exempt municipal securities. Investment Policies and Restrictions The funds have substantially similar investment policies and restrictions. The funds restrictions regarding the issuance of senior securities and securities lending reflect minor differences, which are explained in more detail below under Information about the Funds  Investment Restrictions. Putnam Management does not anticipate that a significant portion of High Yield Municipal Trusts portfolio securities will be disposed of in connection with the merger. 5. How do the management fees and other expenses of the funds compare, and what are they estimated to be following the merger? The following table summarizes the fees and expenses you may pay when investing in the funds, the annual operating expenses for each fund, and the pro forma expenses of Managed Municipal Income Trust, assuming consummation of the proposed merger and based on pro forma combined assets as of April 30, 2007. Expenses for each fund are based on amounts incurred during the fiscal year ended October 31, 2006 for Managed Municipal Income Trust and for the fiscal year ended March 31, 2007 for High Yield Municipal Trust. Please see Information about the Proposed Merger  Trustees Considerations Related to the Proposed Merger for more information on the expenses for each fund. Managed Municipal Income Trust (pro forma Managed High Yield combined with Shareholder Municipal Municipal High Yield transaction expenses Income Trust Trust Municipal Trust) Maximum sales charge imposed on purchases (as a percentage of offering price) None(a) None(a) None(a) Dividend Reinvestment Plan None(b) None(b) None(b) Managed Municipal Annual Fund Income Trust Operating expenses (pro forma (Expenses that Managed High Yield combined with are deducted Municipal Municipal High Yield from fund assets)* Income Trust Trust Municipal Trust)** Management Fees*** 0.81 %* 0.70 %* 0.78%* Other Expenses 0.30% 0.34% 0.25% Total Annual Fund Operating Expenses**** 1.11 % 1.04% 1.03% (a) Shares of each fund purchased on the secondary market are not subject to sales charges, but may be subject to brokerage commissions or other charges. The table does not include any underwriting commission paid by shareholders in the initial offering of each fund. (b) Each participant in a funds dividend reinvestment plan pays a proportionate share of the brokerage commissions incurred with respect to open market purchases in connection with such plan. With respect to each funds last fiscal year, participants in the Plan incurred brokerage commissions representing $0.03 per share. Beginning with dividends declared in October 2007, High Yield Municipal Trusts Plan has been suspended indefinitely. 4  For the fiscal year ended 10/31/06.   For the fiscal year ended 3/31/07. * Includes management fees on preferred share assets. Management fees for Managed Municipal Income Trust have been restated to reflect fees payable under the Management Contract that became effective on January 1, 2006. ** Does not reflect non-recurring expenses that each fund is expected to incur in connection with the mergers. If such expenses had been reflected, pro forma other expenses would have been 0.32% and pro forma Total Annual Fund Operating Expenses would have been 1.10% . *** Although the management fee rates will not change in connection with the merger, the pro forma combined fund would have proportionately more leverage through preferred shares than High Yield Municipal Trust and proportionately less leverage than Managed Municipal Income Trust. The expenses of the funds in the table above are calculated as of different dates (each funds fiscal year end). Please see Trustees Considerations Relating to the Proposed Merger  Operating Expenses for a comparison of expenses as of April 30, 2007. **** Expressed as a percentage of assets attributable to common shares. The tables are provided to help you understand the expenses of investing in the funds and your share of the operating expenses that each fund incurs and that Putnam Management expects the combined fund to incur in the first year following the merger. Please note that, in the expense table, it is assumed that all dividends and distributions are reinvested at net asset value, although some participants in the funds Dividend Reinvestment Plan may receive shares at the market price in effect at that time, if the market price is below the per-share net asset value. Examples These examples translate the expenses shown in the preceding table into dollar amounts. By doing this, you can more easily compare the cost of investing in the funds. The examples make certain assumptions. They assume that you invest $1,000 in common shares of a fund for the time periods shown and then redeem all your shares at the end of those periods. They also assume, as required by the SEC, a 5% return on your investment each year and that a funds operating expenses remain the same. The examples are hypothetical; your actual costs and returns may be higher or lower. 1 Year 3 Years 5 Years 10 Years Managed Municipal Income Trust $11 $35 $61 $135 High Yield Municipal Trust $11 $33 $57 $127 Managed Municipal Income Trust (pro forma combined with High Yield Municipal Trust) $11 $33 $57 $126 6. How does the investment performance of the funds compare? The following information provides some indication of each funds risks. The chart shows year-to-year changes in the net asset value performance of each funds common shares. The table following the chart compares each funds performance to that of a broad measure of market performance. Of course, a funds past performance is not an indication of future performance. 1 Year-to-date performance through June 30, 2007 for Managed Municipal Income Trusts shares was 0.41% (at net asset value) and 5.02% (at market price) and for High Yield Municipal Trust was 0.68% (at net asset value) and 4.59% (at market price). During the periods shown in the bar chart, Managed Municipal Income Trusts highest return at net asset value for a quarter was 6.09% (quarter ended 6/30/03) and lowest return for a quarter was 2.83% (quarter ended 12/31/99); and High Yield Municipal Trusts highest return at net asset value for a quarter was 4.33% (quarter ended 6/30/03) and lowest return for a quarter was 1.84% (quarter ended 6/30/04). 5 Average Annual Total Returns Past Past Past (for periods ended 4/30/07) 1 year 5 years 10 years Managed Municipal Income Trust Common shares (at net asset value) 6.75% 6.93% 5.43% Common shares (at market price) 15.40% 6.81% 3.74% High Yield Municipal Trust Common shares (at net asset value) 7.41% 6.34% 5.20% Common shares (at market price) 14.50% 6.10% 3.33% Lehman Municipal Bond Index (no deduction for fees, expenses or taxes) 5.78% 5.16% 5.81% Like the bar chart above, the information does not reflect any brokerage commissions associated with the purchase of shares of the funds on the NYSE or any sales charges paid in the funds initial public offerings. Each funds performance is compared to the Lehman Municipal Bond Index, an unmanaged index of long-term, fixed-rate, investment-grade, tax-exempt bonds. It is not possible to invest directly in the index. 7. What are the federal income tax consequences of the proposed merger? For federal income tax purposes, no gain or loss is expected to be recognized by High Yield Municipal Trust or its shareholders as a result of the proposed merger, and the aggregate tax basis of the Merger Shares received by each shareholder of High Yield Municipal Trust in the merger will be the same as the aggregate tax basis of the shareholders High Yield Municipal Trusts shares. However, because the merger will end the tax year of High Yield Municipal Trust, the merger may accelerate distributions from High Yield Municipal Trust to its shareholders. At any time prior to the consummation of the merger, a shareholder may sell shares on the NYSE, likely resulting in recognition of gain or loss to such shareholder for federal income tax purposes. Certain other tax consequences are discussed under Information about the Proposed Merger  Federal Income Tax Consequences. 8. Will my dividend be affected by the proposed merger? The Trustees do not expect that the shareholders of the funds will see any material change in the dividends they receive as a result of the proposed merger, although there can be no assurance that this will be the case. As of April 30, 2007, the current dividend rates for common shares of Managed Municipal Income Trust and High Yield Municipal Trust were 4.92% and 4.89%, respectively; and the estimated dividend rate for common shares of Managed Municipal Income Trust on a pro forma basis, after giving effect to the merger of High Yield Municipal Trust, would be 4.95% . As of June 29, 2007, the SEC yields for common shares of Managed Municipal Income Trust and High Yield Municipal Trust were 3.94% and 3.99%, respectively. Over the longer term, the level of dividends will depend on market conditions, the amount of the preferred shares Managed Municipal Income Trust may from time to time have outstanding and the ability of Putnam Management to invest Managed Municipal Income Trusts assets, including those received from High Yield Municipal Trust in the merger, in securities meeting Managed Municipal Income Trusts investment goal and policies. Managed Municipal Income Trust will not permit any holder of certificated common shares of High Yield Municipal Trust at the time of the merger to receive cash dividends or other distributions, transfer your Common Merger Shares or pledge Common Merger Shares until the certificates for shares of High Yield Municipal Trust have been surrendered to Putnam Fiduciary Trust Company, the funds transfer agent, or, in the case of lost certificates, until an adequate surety bond has been posted. To obtain information on how to return your share certificates for High Yield Municipal Trust if and when the merger is completed, please call Putnam Investor Services, a division of Putnam Fiduciary Trust Company, at 1-800-225-1581. If a shareholder is not, for the reasons above, permitted to receive cash dividends or other distributions on Common Merger Shares, Managed Municipal Income Trust will pay all such dividends and distributions in additional shares, notwithstanding any election the shareholder may have made previously to receive dividends and distributions on shares of High Yield Municipal Trust in cash. 9. Do the procedures for purchasing and selling shares of the funds differ? The procedures for purchasing and selling shares of each fund are identical and are not expected to change. As closed-end funds, the funds do not redeem outstanding shares or continuously offer shares. The funds shares currently may be bought and sold at prevailing market prices on the NYSE. Managed Municipal Income Trust will apply to list the Common Merger Shares on the NYSE. It is a condition to the closing of the proposed merger that the Common Merger Shares be accepted for listing. 6 10. How will I be notified of the outcome of the proposed merger? If you are a shareholder of High Yield Municipal Trust, you will receive confirmation after the merger is completed, indicating your new account number, and the number of shares of Managed Municipal Income Trust you are receiving. Shareholders of Managed Municipal Income Trust will be notified of the merger in the funds next annual or semi-annual report. To obtain information on how to return any share certificates you have for High Yield Municipal Trust, please call Putnam Investor Services at 1-800-225-1581. If the proposed merger is not approved, shareholders of High Yield Municipal Trust will be notified and the results of the meeting will be provided in the next annual or semiannual report of the fund. 11. Will the number of shares I own change? If you hold common shares of High Yield Municipal Trust, the number of common shares you own will change but the total net asset value of the common shares of Managed Municipal Income Trust you receive will equal the total net asset value of the common shares of High Yield Municipal Trust that you hold at the time High Yield Municipal Trusts common shares are valued for purposes of the merger. If you are a shareholder of Managed Municipal Income Trust common shares, the number of Managed Municipal Income Trust shares you own will not change. Even though the net asset value per common share of each fund is different, the total net asset value of a common shareholders holdings will not change as a result of the merger. Of course, the Common Merger Shares may trade at a discount from net asset value, which might be greater or less than the trading discount of High Yield Municipal Trusts common shares at the time of the merger. If you hold preferred shares of High Yield Municipal Trust, it is anticipated that you will receive one Series C preferred share of Managed Municipal Income Trust for each preferred share you currently own as a result of the difference in liquidation preference for preferred shares of Managed Municipal Income Trust. The preferred shares you receive will bear the same aggregate liquidation preference and dividend period as the shares you currently own. If you hold Series A or Series B preferred shares of Managed Municipal Income Trust, the number of preferred shares of Managed Municipal Income Trust you own will not change as a result of the proposed merger. If the proposed two-for-one stock-split and corresponding reduction in the liquidation preference of Series C preferred shares is approved, the holders of Managed Municipal Income Trusts Series C preferred shares will receive two shares for every share they currently own. See "Proposal Regarding Preferred Shares of Managed Municipal Income Trust" below. Regardless of which series you own, the aggregate liquidation preference of the preferred shares of Managed Municipal Income Trust you own will remain the same. 12. Will the market value of my investment change? Common shares of each fund are expected to continue to be traded on NYSE until the time of the merger. Putnam Management will announce any a suspension in advance of the date such suspension begins. Shares of the funds may at times trade at a market price greater or less than net asset value. During recent years, shares of the funds have consistently traded at a discount to net asset value. Depending on market conditions immediately prior to the exchange, common shares of Managed Municipal Income Trust may trade at a greater or smaller discount or premium to net asset value than common shares of High Yield Municipal Trust, which would cause the Common Merger Shares to have a market value that is greater or less than the current market value the common shares of High Yield Municipal Trust. 13. Who will be paying the expenses associated with the proposed merger? All fees and expenses, including legal and accounting expenses or other similar expenses incurred in connection with the consummation of the proposed merger, will be allocated ratably among the funds in proportion to their net assets, whether or not the mergers are consummated, except that the costs of proxy materials and proxy solicitations for each fund will be borne by that fund only and the costs of SEC filings will be borne by Managed Municipal Income Trust only. See Trustees Considerations Relating to the Proposed Merger Transaction costs of the proposed mergers for more information. 14. Why is the vote of Managed Municipal Income Trusts shareholders being solicited? Although Managed Municipal Income Trust will continue its legal existence and operations as presently conducted, we are required by the funds Agreement and Declaration and by the rules of the NYSE to solicit the vote of Managed Municipal Income Trusts shareholders in this matter. In addition, because the proposed merger involves the issuance by Managed Municipal 7 Income Trust of preferred shares (the Preferred Merger Shares), and a two-for-one stock-split for Series C preferred shares of Managed Municipal Income Trust and a corresponding reduction in liquidation preference, Managed Municipal Income Trusts Bylaws require the approval of existing preferred shareholders of Managed Municipal Income Trust of such issuance. Managed Municipal Income Trusts Bylaws will be amended to reflect that the Preferred Merger Shares have been authorized and the stock-split regarding Series C preferred shares has been approved. 15. What percentage of shareholders votes are required to approve the proposed merger? The proposed merger will not occur unless a majority of the outstanding common and preferred shares of High Yield Municipal Trust entitled to vote (each class voting separately) approve the Conversion (as hereinafter defined) and the preferred shares of beneficial interest of Managed Municipal Income Trust have approved the authorization of Preferred Merger Shares. Assuming such approvals, the proposed merger will require the yes vote of the holders of: * a majority of the outstanding common and preferred shares of beneficial interest of Managed Municipal Income Trust entitled to vote (each class voting separately), and *a majority of the outstanding common and preferred shares of beneficial interest of High Yield Municipal Trust entitled to vote (each class voting separately). B. Risk Factors What are the main investment strategies and related risks of Managed Municipal Income Trust and how do they compare with those of High Yield Municipal Trust? Because the funds share virtually identical investment goals and strategies and have substantially similar policies and restrictions (in each case, except as otherwise noted in this Prospectus/Proxy Statement), the risks described below for an investment in Managed Municipal Income Trust are substantially similar to the risks of an investment in High Yield Municipal Trust. Any investment carries with it some level of risk that generally reflects its potential for reward. Putnam Management will consider, among other things, credit, interest rate and prepayment risks as well as general market conditions when deciding whether to buy or sell investments. A description of the risks associated with the funds main investment strategies follows. Tax-exempt investments. These investments are issued by public authorities to raise money for public purposes, such as loans for the construction of housing, schools or hospitals, or to provide temporary financing in anticipation of the receipt of taxes and other revenue. They also include private activity obligations of public authorities to finance privately owned or operated facilities. Changes in law or adverse determinations by the Internal Revenue Service (the Service) or a state authority could make the income from some of these obligations taxable. Interest income from private activity bonds may be subject to Federal Alternative Minimum Tax (AMT) for individuals. The fund can include these investments for the purpose of complying with the 80% investment policy described above. Corporate shareholders will be required to include all tax-exempt interest dividends in determining their federal AMT. For more information, including possible state, local and other taxes, contact your tax advisor. General obligations. These are backed by the issuers authority to levy taxes and are considered an obligation of the issuer. They are payable from the issuers general unrestricted revenues, although payment may depend upon government appropriation or aid from other governments. These investments may be vulnerable to legal limits on a governments power to raise revenue or increase taxes, as well as economic or other developments that can reduce revenues. Special revenue obligations. These are payable from revenue earned by a particular project or other revenue source. They include private activity bonds such as industrial development bonds, which are paid only from the revenues of the private owners or operators of the facilities. Investors can look only to the revenue generated by the project or the private company operating the project rather than the credit of the state or local government authority issuing the bonds. Special revenue obligations are typically subject to greater credit risk than general obligations because of the relatively limited source of revenue. The Supreme Court has agreed to hear an appeal of a state-court decision that might significantly affect how states tax in-state and out-of-state municipal bonds. A Kentucky state court held that a Kentucky law violates the U.S. Constitution by treating, for Kentucky state tax purposes, the interest income on in-state municipal 8 bonds differently from the income on out-of-state municipal bonds. If the Supreme Court affirms this holding, most states likely will revisit the way in which they treat the interest on municipal bonds, and this has the potential to increase significantly the amount of state tax paid by shareholders on exempt-interest dividends derived from obligations issued by government agencies located in their state of residence. The Supreme Court has announced oral arguments on this case for the fall of 2007 and would likely issue a decision sometime thereafter. You should consult your tax advisor to discuss the tax consequences of your investment in the Fund. Interest rate risk. The values of bonds and other debt instruments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the values of existing debt instruments, and rising interest rates generally decrease the values of existing debt instruments. Changes in a debt instruments value usually will not affect the amount of interest income paid to the fund, but will affect the value of the funds shares. Interest rate risk is generally greater for investments with longer maturities. Some investments give the issuer the option to call or redeem an investment before its maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, the fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. Premium investments offer coupon rates higher than prevailing market rates. However, they involve a greater risk of loss, because their values tend to decline over time. Credit risk. Investors normally expect to be compensated in proportion to the risk they are assuming. Thus, debt of issuers with poor credit prospects usually offers higher yields than debt of issuers with more secure credit. Higher-rated investments generally have lower credit risk. Investments rated below BBB by S&P, Baa by Moodys or their equivalent are below investment grade (sometimes referred to as junk bonds). This rating reflects a greater possibility that the issuers may be unable to make timely payments of interest and principal and thus default. If this happens, or is perceived as likely to happen, the values of those investments will be more volatile and are likely to fall. A default or expected default could also make it difficult for Putnam Management to sell investments at prices approximating the values Putnam Management had previously placed on them. Tax-exempt debt, particularly lower-rated tax-exempt debt, usually has a more limited market than taxable debt, which may at times make it difficult for us to buy or sell certain investments or to establish their fair value. Credit risk is generally greater for investments that are issued at less than their face value and that are required to make interest payments only at maturity rather than at intervals during the life of the investment. Managed Municipal Income Trust may invest up to 60% of its assets in securities rated BBB or below by Standard & Poors or Baa or below by Moodys or unrated securities Putnam Management believes are of comparable quality. In addition, Managed Municipal Income Trust may invest up to 10% of its assets in securities rated B or below by Standard & Poors or B or below by Moodys or unrated securities Putnam Management believes are of comparable quality. Putnam Management seeks to minimize the risks involved in investing in lower-rated municipal securities through diversification and careful investment analysis. It should be noted, however, that the amount of information about the financial condition of an issuer of municipal securities may not be as extensive as that which is made available by corporations whose securities are publicly traded. The fund may purchase investments that are insured as to the payment of principal and interest in the event the issuer defaults. Any reduction in the claims paying ability of one of the few insurers that provide this insurance may adversely affect the value of insured investments and, consequently, the value of the funds shares. Focused investment risk. The fund may make signifi-cant investments in a segment of the tax-exempt debt market, such as tobacco settlement bonds or revenue bonds for health care facilities, housing or airports. These investments may cause the value of the funds shares to change more than the value of shares of funds that invest in a greater variety of investments. Certain events may adversely affect all investments within a particular market segment. Examples include legislation or court decisions, concerns about pending legislation or court decisions, or lower demand for the services or products provided by a particular market segment. Investing mostly in tax-exempt investments of a single state makes the fund more vulnerable to that states economy and to factors affecting tax-exempt issuers in that state than would be true for a more geographically diversified fund. These risks include: 9 *the inability or perceived inability of a government authority to collect sufficient tax or other revenues to meet its payment obligations, *the introduction of constitutional or statutory limits on a tax-exempt issuers ability to raise revenues or increase taxes, and *economic or demographic factors that may cause a decrease in tax or other revenues for a government authority or for private operators of publicly financed facilities. At times, the fund and other accounts that Putnam Management and its affiliates manage may own all or most of the debt of a particular issuer. This concentration of ownership may make it more difficult to sell, or to determine the fair value of, these investments. Derivatives. The fund may engage in a variety of transactions involving derivatives, such as futures, options, swap contracts and inverse floaters. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments or indexes. The fund may use derivatives both for hedging and non-hedging purposes, such as to modify the behavior of an investment so it responds differently than it would otherwise to changes in a particular interest rate. For example, derivatives may increase or decrease an investments exposure to long- or short-term interest rates or cause the value of an investment to move in the opposite direction from prevailing short-term or long-term interest rates. The fund may also use derivatives as a substitute for direct investments in the securities of one or more issuers. However, the fund may also choose not to use derivatives, based on Putnam Managements evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on Putnam Managements ability to manage these sophisticated instruments. Some derivatives are leveraged, which means that they provide a fund with investment exposure greater than the value of the funds investment in the derivatives. The risk of loss from a short derivatives position is theoretically unlimited. As a result, these derivatives may magnify or otherwise increase investment losses to the fund. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the funds derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the transaction will not meet its obligations. For further information about the risks of derivatives, see the Merger SAI. Leverage. Each fund uses leverage from the sale of preferred shares in an effort to increase the net income of the fund available for distribution to common shareholders. There are risks and possible disadvantages associated with leveraging, including higher volatility of the funds net asset value and market value of its common shares and the possibility that, due to interest rate or other market changes, the rate at which the fund is required to pay dividends on any preferred shares might at times exceed the funds investment return on the proceeds of the preferred shares. Successful use of a leveraging strategy may depend on Putnam Managements ability to correctly predict interest rates and market movements, and there is no assurance that a leveraging strategy will be successful during any period in which it is employed. So long as the increase in the funds net return on its investment portfolio as a result of the leverage provided by preferred shares is greater than the then current dividend rate of the preferred shares, after taking into account the additional operating expenses related to the preferred shares, the effect of the leverage provided by such preferred shares will be to cause the common shareholders to realize a higher current rate of return than if the fund were not so leveraged. On the other hand, to the extent that the then current rate of return on the preferred shares were to exceed the amount of any such increase after expenses in the funds net return on its investment portfolio as a result of leverage provided by the preferred shares, the funds leveraged capital structure would result in a lower rate of return to its common shareholders than if the fund had less leverage or an unleveraged capital structure. In addition to the potential effects on investment income and dividends, the funds leveraged capital structure may also adversely affect the net asset value and market value of its common shares. Similarly, because any decline in the value of the funds investments is generally borne by its common 10 shareholders, the effect of leverage in a declining market would be to cause a greater decline in the net asset value of common shares than if the fund were not leveraged, which would likely be reflected in a greater decline in the market price for the funds common shares. Under those circumstances, the fund might redeem its preferred shares, thereby eliminating the potential future benefits of leverage to the common shareholders. If the funds current investment income is not sufficient to meet dividend payments on preferred shares, it could be necessary for the fund to liquidate certain of its investments, thereby reducing the net asset value attributable to the funds common shares. In addition, a decline in the net asset value of the funds investments may affect the ability of the fund to make dividend payments on its common shares, and such failure to pay dividends or make distributions may result in the fund ceasing to qualify as a regulated investment company under the Code. At any time when preferred shares are outstanding, the fund also is required to meet asset coverage requirements under the 1940 Act or imposed by rating agencies which provide ratings of the preferred shares. Such requirements may limit the funds ability to take advantage of certain investment opportunities which would be available if no preferred shares were outstanding. The holders of any preferred shares are entitled to receive distributions on a cumulative basis before any dividend or other distribution may be paid to common shareholders and, upon any liquidation of the fund, will be entitled to receive liquidating distributions (expected to equal the original purchase price per share plus any accrued and unpaid dividends thereon) before any distribution is made to common shareholders. Anti-takeover provisions. The funds Agreement and Declaration of Trust includes provisions that could limit the ability of other persons or entities to acquire control of the fund or to cause it to engage in certain transactions or to modify its structure. These provisions may have the effect of depriving common shareholders of an opportunity to sell their common shares at a premium over prevailing market prices and may have the effect of inhibiting the funds conversion to open-end status. Market price of shares. Shares of closed-end investment companies often trade at a discount to their net asset values, although it is possible that they may trade at a premium above net asset value. Net asset value will be reduced prior to or immediately following the merger as a result of merger-related expenses. Since the market price of the funds common shares will be determined by such factors as relative demand for and supply of such shares in the market, the funds net asset value, general market and economic conditions, and other factors beyond the control of the fund, the fund cannot predict whether its common shares will trade at, below, or above net asset value. Other investments. In addition to the main investment strategies described above, the fund may also make other types of investments, such as investments in repurchase agreements and forward commitments, which may produce taxable income and be subject to other risks, as described in the Merger SAI. Alternative strategies. Under normal market conditions, the funds portfolio is fully invested, with minimal cash holdings. However, at times Putnam Management may judge that market conditions make pursuing the funds usual investment strategies inconsistent with the best interests of its shareholders. The fund then may temporarily use alternative strategies that are mainly designed to limit losses, including investing in taxable obligations. However, Putnam Management may choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause the fund to miss out on investment opportunities, and may prevent the fund from achieving its goal. Changes in policies. The funds Trustees may change the funds goal, investment strategies and other policies without shareholder approval, except as otherwise provided by the funds Agreement and Declaration of Trust and Bylaws. An investment in Managed Municipal Income Trust may not be appropriate for all investors, and there is no assurance that Managed Municipal Income Trust will achieve its investment objective. You can lose money on your investment in Managed Municipal Income Trust. Managed Municipal Income Trust is not intended as a complete investment program. An investment in Managed Municipal Income Trust is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 11 C. Information about the Proposed Merger General. The shareholders of the funds are being asked to approve the proposed merger of High Yield Municipal Trust with and into Managed Municipal Income Trust, which will be effected through a two-step process, as described below, in order to assure that the proposed merger would be tax-free to shareholders. Pursuant to a Plan of Entity Conversion (the Conversion Plan), a form of which is attached to this Prospectus/Proxy Statement as Appendix A, High Yield Municipal Trust would convert from a Massachusetts business trust to a Massachusetts limited liability company (the Conversion). High Yield Municipal Trust, organized as a limited liability company, then would merge with and into Managed Municipal Income Trust pursuant to an Agreement and Plan of Merger (the Plan of Merger), a form of which is attached to this Prospectus/Proxy Statement as Appendix B, and in accordance with the Massachusetts Limited Liability Company Act (the LLC Act) (such merger pursuant to the LLC Act being referred to herein as the Statutory Merger). Both steps are expected to be tax-free to shareholders (see Federal Income Tax Consequences below). In connection with the Conversion, each member of the Board of Trustees of High Yield Municipal Trust would become a member of the Board of Managers of High Yield Municipal Trust once it is organized as a limited liability company and the officers of High Yield Municipal Trust would remain unchanged. Shareholders of High Yield Municipal Trust would remain shareholders of High Yield Municipal Trust upon the Conversion (their ownership interests being referred to as shares for convenience of reference in this Prospectus/Proxy Statement) until consummation of the Statutory Merger soon thereafter. Upon completion of the proposed merger, all the property and liabilities of High Yield Municipal Trust will become property and liabilities of Managed Municipal Income Trust and High Yield Municipal Trust will cease to exist. Common shareholders of High Yield Municipal Trust will receive Common Merger Shares on the date of the exchange (the Exchange Date) based on the relative net asset values of their existing shares and such Common Merger Shares, determined at the time as of which each funds share are valued for purposes of the proposed merger (4:00 p.m. Eastern time on October 26, 2007 or such other time as mutually agreed by the funds (the Valuation Time)). Preferred shareholders of High Yield Municipal Trust will receive Preferred Merger Shares on the Exchange Date based on the aggregate liquidation preference of their existing shares and such Preferred Merger Shares as of the Valuation Time. Prior to the Exchange Date, High Yield Municipal Trust expects to declare a distribution to shareholders which, together with all previous distributions, will have the effect of distributing to shareholders all of its investment company income (computed without regard to the deduction for dividends paid) and net realized capital gains, if any, through the Exchange Date. The Trustees have voted unanimously to approve the proposed merger and the related transactions, and to recommend that shareholders also approve the proposed merger. The Trustees have conditioned effectiveness of the Plan of Merger upon (a) High Yield Municipal Trusts shareholders approving the Conversion Plan, (b) Managed Municipal Income Trusts shareholders approving the issuance of $45 million of additional preferred shares (the Preferred Merger Shares), which are required to consummate the merger and (c) Managed Municipal Income Trusts preferred shareholders approving a two-for-one stock-split of Series C preferred shares of Managed Municipal Income Trust and a corresponding reduction in liquidation preference from $100,000 per share to $50,000 per share in order to facilitate the proposed merger. The Conversion Plan requires the affirmative vote of holders a majority of the outstanding common and preferred shares of beneficial interest of High Yield Municipal Trust entitled to vote (each class voting separately); the issuance of the Preferred Merger Shares requires the affirmative vote of the holders of a majority of the outstanding preferred shares of beneficial interest of Managed Municipal Income Trust; and the two-for-one stock-split of Series C preferred shares of Managed Municipal Income Trust requires the affirmative vote of the holders of a majority of the outstanding preferred shares of beneficial interest of Managed Municipal Income Trust. It is a condition to the closing of the merger that Standard & Poors and Moodys, which serve as rating agencies with respect to the funds outstanding preferred shares, shall have advised Managed Municipal Income Trust that the closing of the merger will not result in the withdrawal of their current ratings of Managed Municipal Income Trusts outstanding preferred shares and that the Preferred Merger Shares issued in the transaction will be rated AAA by Standard & Poors and Aaa by Moodys. It is also a condition that the Common Merger Shares be accepted for listing on the NYSE. A further condition to the closing of the merger that the shareholders of Managed Municipal 12 Income Trust do not approval a proposal to convert the fund from a closed-end investment company to an open-end investment company at the funds annual meeting in October 2007. Prior to the Conversion, individual investment restrictions of High Yield Municipal Trust may be temporarily revised or suspended to the extent necessary to effect the transactions described herein. Putnam Management does not anticipate that a significant portion of High Yield Municipal Trusts portfolio securities will be disposed of in connection with the merger. In the event that the proposed merger and related transactions do not receive the required shareholder approvals, each fund will continue to be managed as a separate fund in accordance with its current investment objectives and policies, and the Trustees may then consider such alternative arrangements or transactions as they believe to be in the best interests of its shareholders. Trustees Considerations Relating to the Proposed Merger. General The Trustees of the funds have carefully considered the anticipated benefits and costs of the proposed merger from the perspective of each fund. The Trustees considered a recommendation, including a detailed plan for the mergers, from Putnam Management for this merger at a meeting of the Board of Trustees held on February 89, 2007. After carefully considering the terms of the proposed merger, the Trustees determined at the meeting to approve in principle the merger of High Yield Municipal Trust into Managed Municipal Income Trust. On June 15, 2007, following further review of the proposed transactions and discussion with representatives of Putnam Management, the Trustees unanimously approved all of the terms of the proposed merger on behalf of the funds, adopted the Conversion Plan and the Plan of Merger (subject to shareholder approval) and determined to recommend that shareholders of the funds vote in favor of the transaction. In their deliberations, the Trustees took into account the recommendations of the Contract Committee, which consists solely of Independent Trustees, and which convened on several occasions to consider the attributes of the funds and the terms of the proposed merger. The Contract Committee and the Trustees were assisted in this process by independent legal counsel for the funds and the Independent Trustees. Following their review, the Trustees, including all of the Independent Trustees present, determined that the proposed merger of High Yield Municipal Trust into Managed Municipal Income Trust would be in the best interests of each fund and its shareholders, and that the interests of existing shareholders of each fund would not be diluted by the proposed merger. The compatibility of the investment goals, strategies and policies of the funds The Trustees considered that both funds are leveraged closed-end funds with the same investment goal of seeking as high a level of current income exempt from federal income tax as Putnam Management believes is consistent with the preservation of capital. In addition, each fund invests mainly in municipal securities that are exempt from federal income tax. The Trustees observed that the proposed merger would permit each funds shareholders to pursue virtually identical investment goals in a larger fund. The Trustees also considered that the same portfolio management team would be responsible for the day-to-day management of the combined fund. Investment flexibility of the combined fund In evaluating the investment flexibility of the combined fund, the Trustees gave weight to Putnam Managements representation that the separate funds incur additional transaction costs in managing smaller position sizes in portfolio securities. Putnam Management informed the Trustees that the larger combined fund would have greater flexibility in the positions it maintains in portfolio securities and in the ease with which it can balance and reposition its holdings. Relative performance of the funds The Trustees considered the relative performance of the funds, both in relation to one another and relative to their benchmark, which is presented in greater detail under the heading How does the investment performance of the funds compare? above. The Trustees observed that Managed Municipal Income Trust outperformed High Yield Municipal Trust over the 5- and 10-year periods based on total returns measured at net asset value and market price. Managed Municipal Income Trust also outperformed High Yield Municipal Trust over the 1-year period based on total returns measured at market price. 13 The substantially larger trading market of the combined fund Following the proposed merger, the combined fund will have a substantially larger trading market in common shares than each fund had prior to the merger, which may increase liquidity for shareholders and, to the extent that trading discounts for the funds common shares may be influenced from time to time by demand for such shares, reduce the extent of trading discounts that would be experienced in a smaller trading market. A larger trading market offers the potential for greater investor and analyst interest as well. Operating expenses In evaluating the possible operating efficiencies of the combined fund after the proposed merger, the Trustees considered any expected savings in annual fund operating expenses. Putnam Managements unaudited estimates of the funds expense ratios as a percentage of assets attributable to common shares as of April 30, 2007, and the expected pro forma expense ratio based on combined assets of the funds as of the same date, are shown in the following table: Managed Municipal Income Trust Managed (pro forma Municipal High Yield combined with Income Municipal High Yield Trust Trust Municipal Trust)* Management Fees 0.81% 0.70% 0.78% Other Expenses 0.28% 0.31% 0.25% Total Annual Fund Operating Expenses* 1.09% 1.01% 1.03%  Expenses are expressed as a percentage of assets attributable to common shares and include costs and expenses incurred in connection with maintaining preferred shares. Aggregate costs associated with the preferred shares equaled approximately 0.39% and 0.24% of common share net assets over the year ended April 30, 2007 for Managed Municipal Income Trust and High Yield Municipal Trust, respectively. Aggregate costs associated with the preferred shares would be equal to approximately 0.34% of common share net assets over the year ended April 30, 2007 for Managed Municipal Income Trust on a pro forma combined basis. * Does not reflect non-recurring expenses that each fund is expected to incur in connection with the merger, which are described below under the heading Trustees Considerations Related to the Proposed Merger  Transaction Costs. If these expenses had been reflected, the pro forma Other Expenses and Total Annual Fund Operating Expenses for the fiscal year in which the merger occurs would be 0.32% and 1.10%, respectively, for Managed Municipal Income Trust combined with High Yield Municipal Trust. The Trustees considered that the pro forma combined fund would have more leverage through preferred shares than High Yield Municipal Trust and less leverage than Managed Municipal Income Trust. As a result, the fees of the pro forma combined fund (expressed as a percentage of assets attributable to common shares) are expected to be 0.02% higher than the total annual fund operating expenses currently incurred by High Yield Municipal Trust and 0.06% lower than the total annual fund operating expenses currently incurred by Managed Municipal Income Trust. (This fee analysis was as of April 30, 2007 for each fund; see How do the management fees and other expenses of the fund compare, and what are they estimated to be following the merger? on page 4 for comparisons as of each funds fiscal year end.) The Trustees noted, however, that the fee schedules for calculating the management fees payable by the two funds (which are based on a percentage of total fund assets) are identical and that accordingly the aggregate effective management fee rate and the aggregate dollar amount of management fees paid to Putnam Management by the combined fund cannot exceed the management fees paid currently by the two funds separately. Rather, by virtue of the operation of breakpoints under Managed Municipal Income Trusts management contract, the aggregate management fees paid to Putnam Management would decrease as a result of the merger. The Trustees also noted that the combined funds expense ratio may be further reduced over time, since duplicative fees such as NYSE listing fees and costs for legal, audit and administrative services would likely be reduced or eliminated. Tax considerations The Trustees took into account that the proposed merger could be accomplished on a tax-free basis, so that shareholders would not be required to realize gains on their investment if they opt to receive and hold shares of Managed Municipal Income Trust. In their consideration of the tax effects of the proposed merger, using data as of December 31, 2006, the Trustees reviewed the historical and pro forma tax attributes of the funds and the effect of a hypothetical merger occurring as of that date on certain tax losses of the funds. The Trustees noted that the potential tax impact on each funds shareholders was expected not to be significant. Transaction costs of the proposed merger The Trustees took into account the expected approximate costs of the proposed merger, including proxy solicitation costs, accounting fees and legal fees. The Trustees weighed these costs (and the estimated portfolio transaction expenses described below) against the quantifiable expected benefits of the proposed merger. The Trustees observed that the two-step merger structure (a conversion to a limited liability company followed by a statutory merger) entailed higher costs than might otherwise have been the case, which they 14 weighed against the benefits to shareholders of this structure, including greater clarity on the tax-free character of the transactions. The Trustees determined that all fees and expenses, including legal and accounting expenses or other similar expenses incurred in connection with the consummation of the transactions contemplated by the Plan of Merger, will be allocated ratably between the funds in proportion to their net assets whether or not the merger is consummated, except that the costs of proxy materials and proxy solicitations for each fund will be borne by that fund only and the costs of SEC filings will be borne by Managed Municipal Income Trust only. The Trustees considered this arrangement to be justified in light of the expected advantages of the merger for shareholders of each fund. The Trustees also noted that if one of the funds is unwilling or unable to consummate the merger in certain circumstances, that fund shall be responsible for the other funds reasonable fees and expenses. The merger costs (including proxy solicitation costs, legal fees, audit fees and SEC filing fees) borne by Managed Municipal Income Trust and High Yield Municipal Trust in connection with the proposed merger are estimated to be $253,995 and $118,813, respectively. The Trustees noted that, in the proposed merger, the Managed Municipal Income Trust would largely receive High Yield Municipal Trusts investment portfolio rather than cash, and would therefore obtain the potential ben-efits of increased size without bearing the brokerage expenses associated with making portfolio investments. Other factors The Trustees also took into account a number of other factors, including the terms of the Merger Documents. Merger Documents. Conversion Plan. The first step in completing the proposed merger, High Yield Municipal Trusts Conversion from a Massachusetts business trust to a Massachusetts limited liability company, will be governed by the Conversion Plan, a form of which is attached as Appendix A. The description of the Conversion Plan in this Prospectus/Proxy Statement is qualified in its entirety by the full text of the Conversion Plan. The Conversion Plan provides that upon the effectiveness of Articles of Conversion, the common and preferred shares of beneficial interest of High Yield Municipal Trust will be converted on a one-to-one basis into shares of common and preferred units (which are deemed to be different classes of limited liability company interests under Massachusetts law), respectively, of High Yield Municipal Trust, as a limited liability company. The Plan of Conversion authorizes the organization documents of High Yield Municipal Trust in limited liability company form, including an operating agreement that continues the ownership, governance and procedural characteristics of the business trust, with only minor alterations to comply with the statutory requirements associated with operating as a limited liability company. As previously noted, the units into which shares of High Yield Municipal Trust are converted upon the Conversion are referred to simply as shares in the Prospectus/Proxy Statement, in large part because of the very close similarities between the pre- and post-Conversion High Yield Municipal Trust. Plan of Merger. Shortly after the Conversion, and contingent upon the approval of the shareholders of Managed Municipal Income Trust and High Yield Municipal Trust, High Yield Municipal Trust, then organized as a Massachusetts limited liability company, and Managed Municipal Income Trust will engage in a Statutory Merger pursuant to the LLC Act and in accordance with the provisions of the Plan of Merger, a form of which is attached as Appendix B. The description of the proposed merger in this Prospectus/Proxy Statement is qualified in its entirety by the full text of the Plan of Merger. The Plan of Merger provides that High Yield Municipal Trust will merge with and into Managed Municipal Income Trust and that all of the property and liabilities of High Yield Municipal Trust will become property and liabilities of Managed Municipal Income Trust. Upon the effectiveness of the merger, preferred and common shares of High Yield Municipal Trust will be converted into Preferred Merger Shares and Common Merger Shares, respectively, at a rate determined as of the Valuation Time. On the Exchange Date, which is expected to occur on the next full business day following the Valuation Time, High Yield Municipal Trusts common and preferred shares will be converted into Common Merger Shares and Preferred Merger Shares, respectively. As a result of the proposed merger, each holder of High Yield Municipal Trusts preferred shares will receive a number of Preferred Merger Shares equal in aggregate liquidation preference to High Yield Municipal Trusts preferred shares. Similarly, each holder of High Yield Municipal Trusts common shares will receive a number of Common Merger Shares equal in aggregate net asset value to the net asset value of High Yield Municipal Trusts common shares. This will be accomplished by establishing an account on the share records of Managed Municipal Income Trust in the name of each shareholder of High Yield 15 Municipal Trust representing the number of Merger Shares due the shareholder. Shareholders who hold certificated common shares of High Yield Municipal Trust will receive certificates representing the number of Common Merger Shares due the shareholder upon surrender of their High Yield Municipal Trust share certificates. No additional certificates will be issued for Merger Shares. To obtain additional information on how to return your share certificate if and when the merger is completed, please call Putnam Investor Services at 1-800-225-1581. Shareholders who fail to surrender certificates they hold representing shares of High Yield Municipal to Putnam Fiduciary Trust Company, the funds transfer agent, will not, following the merger, be able to receive any cash dividends or other distributions, transfer their Common Merger Shares or pledge Common Merger Shares until the certificates have been surrendered. The consummation of the merger is subject to the conditions set forth in the Plan of Merger. The Plan of Merger may be terminated and the merger abandoned at any time, before or after approval by the shareholders, prior to the Exchange Date by mutual consent of Managed Municipal Income Trust and High Yield Municipal Trust or, if any condition set forth in the Plan of Merger has not been fulfilled and has not been waived by the party entitled to its benefits, by such party. The Plan of Merger also may be amended prior to closing by the mutual consent of the funds. In addition, High Yield Municipal Trust may liquidate any of its portfolio securities that Managed Municipal Income Trust indicates it does not wish to hold. High Yield Municipal Trust shareholders will bear the portfolio trading costs associated with this liquidation to the extent that it is completed before the closing. There can be no assurance that this liquidation will be accomplished before the closing. To the extent the liquidation is not accomplished before the closing, the costs of liquidation will be borne by shareholders of the combined fund, including current shareholders of Managed Municipal Income Trust. Putnam Management does not expect that High Yield Municipal Trust will make any significant liquidations or dispositions of securities in connection with the proposed merger. The fees and expenses for the merger are estimated to be approximately $372,808 (not including the trading costs associated with the liquidations described above). All fees and expenses, including legal and accounting expenses or other similar expenses incurred in connection with the consummation of the transactions contemplated by the Plan of Merger, will be allocated ratably between the funds in proportion to their net assets whether or not the merger is consummated, except that the costs of proxy materials and proxy solicitations for each fund will be borne by that fund only and the costs of SEC filings will be borne by Managed Municipal Income Trust only. However, to the extent that any payment by a fund of such fees or expenses would result in its disqualification as a regulated investment company within the meaning of Section 851 of the Code, such fees and expenses will be paid directly by the party incurring them. In addition, if one fund is unwilling or unable to consummate the merger in certain circumstances, that fund shall be responsible for the other funds reasonable fees and expenses. Description of the Merger Shares. Each Merger Share will be fully paid and nonassessable when issued and will have no preemptive or conversion rights. The Preferred Merger Shares will have terms virtually identical to those of Managed Municipal Income Trusts outstanding Series C preferred shares. The Common Merger Shares will be transferable without restriction, but the Preferred Merger Shares will be subject to the same restrictions on transfer as the outstanding preferred shares of Managed Municipal Income Trust. The Agreement and Declaration of Trust of Managed Municipal Income Trust permits the fund to divide its shares, without shareholder approval, into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees may determine. Managed Municipal Income Trusts shares are currently divided into four classes (one class of common shares and three classes of preferred shares). Managed Municipal Income Trusts Bylaws will be amended to reflect that the Preferred Merger Shares have been authorized. For more information about the funds preferred shares, see "Information about the Funds  Preferred Shares" below or for preferred shareholders of High Yield Municipal Trust only, Appendix C to this Prospectus/Proxy Statement. Under Massachusetts law, shareholders could, under certain circumstances, be held personally liable for the obligations of Managed Municipal Income Trust. However, the Agreement and Declaration of Trust disclaims shareholder liability for acts or obligations of Managed Municipal Income Trust and requires that notice of such disclaimer be given in each agreement, obligation, or instrument entered into or executed by Managed Municipal Income Trust or its Trustees. The Agreement and Declaration of Trust provides for indemnification out of fund property for all losses and expenses of any shareholder held personally liable for the obligations of Managed Municipal Income Trust. 16 Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which Managed Municipal Income Trust would be unable to meet its obligations. The likelihood of such circumstances is remote. The shareholders of High Yield Municipal Trust, currently also a Massachusetts business trust, are currently subject to the same risk of shareholder liability. Federal income tax consequences. As a condition to High Yield Municipal Trusts obligation to consummate the transactions contemplated by the Conversion Plan and the Plan of Merger, High Yield Municipal Trust will receive tax opinions in respect of the conversion and the proposed merger from Ropes & Gray LLP, counsel to the fund. These opinions, which will be based on certain factual representations and certain customary assumptions, will be to the effect that, on the basis of the existing provisions of the Code, current administrative rules and court decisions, generally for federal income tax purposes, the Conversion and the proposed merger will qualify as a tax-free reorganization as set forth in clauses (i) and (ii) as follows, and that such steps taken together will have the combined effects set forth in clauses (iii) through (x) as follows: (i) the conversion of High Yield Municipal Trust from a Massachusetts business trust to a Massachusetts limited liability company, pursuant to the Conversion Plan and Mass. Gen. Laws ch. 156C, constitutes a reorganization within the meaning of Section 368(a) of the Code, and High Yield Municipal Trust will be a party to reorganization within the meaning of Section 368(b) of the Code; (ii) the vesting in Managed Municipal Income Trust of all the property and liabilities of High Yield Municipal Trust and the conversion of shares of High Yield Municipal Trust into Merger Shares of Managed Municipal Income Trust, all pursuant to the Plan of Merger and Mass. Gen. Laws ch. 156C, constitutes a reorganization within the meaning of Section 368(a) of the Code, and Managed Municipal Income Trust and High Yield Municipal Trust will each be a party to a reorganization within the meaning of Section 368(b) of the Code; (iii) under Section 361 of the Code, no gain or loss will be recognized by High Yield Municipal Trust upon the vesting of High Yield Municipal Trusts property and liabilities in Managed Municipal Income Trust or upon the distribution of Merger Shares to High Yield Municipal Trusts shareholders; (iv) under Section 354 of the Code, no gain or loss will be recognized by shareholders of High Yield Municipal Trust on the exchange of their shares of High Yield Municipal Trust for Merger Shares; (v) under Section 358 of the Code, the aggregate tax basis of the Merger Shares received by High Yield Municipal Trusts shareholders will be the same as the aggregate tax basis of High Yield Municipal Trust shares exchanged therefor; (vi) under Section 1223(1) of the Code, the holding periods of the Merger Shares received by the shareholders of High Yield Municipal Trust will include the holding periods of High Yield Municipal Trust shares exchanged therefor, provided that, at the time of the reorganization, High Yield Municipal Trust shares are held by such shareholders as a capital asset; (vii) under Section 1032 of the Code, no gain or loss will be recognized by Managed Municipal Income Trust upon the vesting of High Yield Municipal Trusts property and liabilities in Managed Municipal Income Trust in exchange for Merger Shares; (viii) under Section 362(b) of the Code, the tax basis in the hands of Managed Municipal Income Trust of the assets of High Yield Municipal Trust transferred to Managed Municipal Income Trust will be the same as the tax basis of such assets in the hands of High Yield Municipal Trust immediately prior to the transfer; (ix) under Section 1223(2) of the Code, the holding periods of the assets of High Yield Municipal Trust in the hands of Managed Municipal Income Trust will include the periods during which such assets were held by High Yield Municipal Trust; and (x) Managed Municipal Income Trust will succeed to and take into account the items of High Yield Municipal Trust described in Section 381(c) of the Code, subject to the conditions and limitations specified in Sections 381, 382, 383 and 384 of the Code and regulations thereunder. Ropes & Gray LLP will express no view with respect to the effect of the reorganization on any transferred asset as to which any unrealized gain or loss is required to be recognized at the end of a taxable year (or on the termination or transfer thereof) under federal income tax principles. The opinion will be based on certain factual certifications made by officers of High Yield Municipal Trust and Managed Municipal Income Trust and will also be 17 based on customary assumptions. The opinion is not a guarantee that the tax consequences of the proposed merger would be as described above. The opinion may note and distinguish certain published precedent. There is no assurance that the Internal Revenue Service would agree with this opinion. Before consummating the merger, High Yield Municipal Trust expects to, and Managed Municipal Income Trust may, declare a distribution to shareholders that, together with all previous distributions, will have the effect of distributing to shareholders all of its investment company income (computed without regard to the deduction for dividends paid) and net capital gains, including those realized on disposition of portfolio securities in connection with the proposed merger (after reduction by any available capital loss carryforwards). These distributions will be taxable to shareholders (except, in the case of a distribution of investment company income, for federal tax purposes to the extent that it is comprised of exempt-interest dividends). Historic losses of High Yield Municipal Trust available to offset gains, if any, in each year following the proposed merger would technically be subject to a limitation under Section 382 of the Code. If the merger had occurred on December 31, 2006, approximately $9 million of High Yield Municipal Trusts historic losses would have been available to offset gains, if any, in each year following the proposed merger. As of December 31, 2006, the funds also had similar percentage levels of built-in gains. Additionally, for five years following the proposed merger, the combined fund will not be allowed to offset the built-in gains of one fund with the built-in losses of the other fund at the time of the Exchange Date. If the merger had taken place on December 31, 2006, this limitation would not have affected the combined fund, however, since each fund had built-in gains against which its built-in losses could be used. Managed Municipal Income Trust will file the tax opinion with the SEC shortly after the completion of the proposed merger. This description of the federal income tax consequences of the proposed merger is made without regard to the particular facts and circumstances of any shareholder. Shareholders are urged to consult their own tax advisers as to the specific consequences to them of the proposed merger, including the applicability and effect of state, local and other tax laws. Capitalization. The following table shows on an unaudited basis the capitalization of the funds as of April 30, 2007, and on a pro forma combined basis, giving effect to the proposed merger as of that date: Managed Municipal Income Trust ( pro forma Managed combined with Municipal High Yield High Yield Income Municipal Pro forma Municipal Trust Trust Adjustment Trust)* Net assets Common (000s) $371,155 $168,317 ($373) $539,099 Preferred (000s) $175,000 $45,000  $220,000 Shares Outstanding Common (000s) 44,659 21,132 (892) 64,899 Preferred Series A 550 900 (900) 550 Series B 550   550 Series C 650  1,550*** 2,200** Series I     Net asset value per common share $8.31 $7.97  $8.31 * Pro forma combined net assets reflects non-recurring costs that each fund is expected to incur in connection with the merger. ** Reflects proposed two-for-one stock-split of Series C preferred shares of Managed Municipal Income Trust. *** It is anticipated that Series A preferred shareholders of High Yield Municipal Trust will receive Series C preferred shares of Managed Municipal Income Trust in the merger. Unaudited pro forma combining financial statements of the funds as of April 30, 2007, and for the twelve-month period then ended are included in the Merger SAI. Because the Plan of Merger provides that Managed Municipal Income Trust will be the surviving fund following the merger and because Managed Municipal Income Trusts investment objectives and policies will remain unchanged, the pro forma combining financial statements reflect the transfer of the assets and liabilities of High Yield Municipal Trust to Managed Municipal Income Trust as contemplated by the Plan of Merger. THE TRUSTEES, INCLUDING THE INDEPENDENT TRUSTEES, UNANIMOUSLY RECOMMEND APPROVAL OF THE PROPOSED MERGER. 18 II. PROPOSAL REGARDING PREFERRED SHARES OF MANAGED MUNICIPAL INCOME TRUST ( For Managed Municipal Income Trust only) A.Questions and Answers. The responses to the questions that follow provide an overview of key points typically of concern to shareholders considering the authorization of additional preferred shares. These responses are qualified in their entirety by the remainder of the Prospectus/Proxy Statement, which contains additional information and further details regarding the proposal. 1. What is being proposed? The Trustees are recommending that Managed Municipal Income Trust preferred shareholders authorize the issuance of $45 million in aggregate liquidation preference of additional preferred shares. These additional shares will be Preferred Merger Shares issued on terms virtually identical to those of the outstanding Series C preferred shares of Managed Municipal Income Trust. The Preferred Merger Shares would be on parity with Managed Municipal Income Trusts outstanding preferred shares (regardless of series determination) with respect to the payment of dividends or distribution of assets in liquidation. In addition, in order to align the characteristics of the series of preferred shares of the funds, the Trustees are recommending that Managed Municipal Income Trusts shareholders authorize a two-for-one stock-split of Series C preferred shares (Series C Shares) of Managed Municipal Income Trust and a corresponding reduction in liquidation preference from $100,000 per share to $50,000 per share. If you hold Series C Shares of Managed Municipal Income Trust, the number of Series C Shares you hold will double as a result of the stock-split, but the aggregate liquidation preference of those shares will remain the same. The terms of Managed Municipal Income Trusts Series C Shares will otherwise remain the same. This proposal is conditioned upon shareholder approval of the proposed merger and the authorization of the additional preferred shares. For more information about the funds preferred shares, see Information about the Funds Preferred Shares below or, for preferred shareholders of High Yield Municipal Trust only, Appendix C to this Prospectus/Proxy Statement. 2. Why are the Trustees proposing the issuance of the additional preferred shares? The authorization of additional preferred shares is required to consummate the proposed merger discussed in this Prospectus/Proxy Statement so that the combined funds leverage ratio would not be substantially lower than Municipal Income Trusts leverage ratio. The funds use leverage from the sale of preferred shares in an effort to increase the income of the fund available for distributions to common shareholders. See What are the main investment strategies and related risks of Managed Municipal Income Trust and how do they compare with High Yield Municipal Trust?  Leverage above for a discussion of the risks associated with leverage. Pursuant to the Plan of Merger, Managed Municipal Income Trust will exchange Preferred Merger Shares for preferred shares of High Yield Municipal Trust equal in aggregate liquidation preference to High Yield Municipal Trust's preferred shares. The proposed merger is conditioned upon the preferred shareholders of Managed Municipal Income Trust approving the issuance of the additional preferred shares. 3. Why are the Trustees proposing reducing the liquidation preference of Series C Shares of Managed Municipal Income Trust? A two-for-one stock-split of Series C Shares of Managed Municipal Income Trust that will reduce the liquidation preference of the Series C Shares from $100,000 per share to $50,000 per share is required to facilitate the proposed merger discussed in this Prospectus/Proxy Statement. In connection with the proposed merger, holders of High Yield Municipal Trusts preferred shares will receive preferred shares of Managed Municipal Income Trust that bear the same aggregate liquidation preference and dividend period as the shares they currently own. Only Managed Municipal Income Trusts Series C Shares have the same dividend period ( i.e. , 7 days) as High Yield Municipal Trusts Series A preferred shares. The per-share liquidation preference of Managed Municipal Income Trusts Series C Shares, however, is double the per-share liquidation preference of High Yield Municipal Trusts Series A preferred shares. As a result, in order for holders of an odd number of High Yield Municipal Trust Series A preferred shares to receive only whole numbers of Series C Shares of Managed Municipal Income Trust in connection with the merger, the liquidation preference of the Series C Shares of Managed Municipal Income Trust will have to be reduced by half. In addition, the Remarketing Agent has indicated that a stock-split reducing the liquidation preference of the Series C Shares of Managed Municipal Income Trust will not adversely affect the holders of those shares, and it may result in an increase in the marketability of those shares. 19 As a result of the proposed two-for-one stock-split for Series C preferred shares of Management Municipal Income Trust and the corresponding reduction in liquidation preference of the Series C preferred shares of Managed Municipal Income Trust, the number of authorized and outstanding Series C preferred shares of Managed Municipal Income Trust would increase without a proportionate increase in the authorized shares of the other series of Managed Municipal Income Trusts preferred shares. Accordingly, the voting power of Series C Shares would increase vis-à-vis the other series of preferred shares of Managed Municipal Income Trust. Accordingly, the approval of each series of Managed Municipal Income Trusts preferred shares, voting separately, would be required in order to approve the reduction in liquidation preference of the Series C Shares. 4. What percentage of shareholders votes are required to authorize the issuance of Preferred Merger Shares? Approval of the issuance of the Preferred Merger Shares requires the affirmative vote of the holders of a majority of the outstanding preferred shares of Managed Municipal Income Trust, all series voting together. Approval of the two-for-one stock-split and the corresponding reduction in liquidation preference of Series C Shares of Managed Municipal Income Trust requires the affirmative vote of the holders of a majority of the outstanding preferred shares of Managed Municipal Income Trust, each series voting separately. THE TRUSTEES, INCLUDING THE INDEPENDENT TRUSTEES, UNANIMOUSLY RECOMMEND APPROVAL OF THE PROPOSALS REGARDING PREFERRED SHARES OF MANAGED MUNICIPAL INCOME TRUST. III. INFORMATION ABOUT THE FUNDS Each fund is a Massachusetts business trust. Managed Municipal Income Trust is a diversified, closed-end management investment company that was organized on February 24, 1989. High Yield Municipal Trust is a diversified closed-end management investment company that was organized on May 25, 1989. Preferred Shares. Each fund has outstanding preferred shares intended to increase the current income available for distribution to holders of the funds common shares. The preferred shares pay dividends at rates that are adjusted over the short- or medium-term and reflect prevailing short- and medium-term tax-exempt interest rates. Assuming such comparative yields, the leveraged capital structure of Managed Municipal Income Trust would potentially enable Managed Municipal Income Trust to pay a higher yield on its common shares than investment companies with investment objectives similar to that of Managed Municipal Income Trust, but without an additional class of shares with preference and dividend rights similar to those of Managed Municipal Income Trusts outstanding preferred shares. Use of leverage may, under certain circumstances, cause the yield on Managed Municipal Income Trusts common shares to be lower and cause Managed Municipal Income Trusts net asset value to decline to a greater extent than would be the case if Managed Municipal Income Trust were not to use leverage, as described below. Managed Municipal Income Trusts use of leverage through issuance of preferred shares requires Managed Municipal Income Trust to meet certain requirements and may entail certain risks. Under the asset coverage requirements of the 1940 Act, the value of the total assets of Managed Municipal Income Trust, less all liabilities and indebtedness of Managed Municipal Income Trust, must be at least equal to 200% of the aggregate liquidation preference of the outstanding preferred shares. The liquidation preference of the preferred shares equals their aggregate original purchase price plus any accrued and unpaid dividends thereon. In addition, Managed Municipal Income Trust is required, at all times when the preferred shares are outstanding, to meet additional requirements imposed by rating agencies in connection with the rating of the preferred shares, as more fully discussed below. Because of the 1940 Act asset coverage requirements and/or the rating agency requirements, Managed Municipal Income Trust may be required to redeem the preferred shares at a time when, in the judgment of Putnam Management, it may not be desirable to do so. As long as any preferred shares are outstanding, Managed Municipal Income Trust will not declare, pay, or set apart for payment any dividend or other distribution in respect of the common shares, or call for redemption, redeem, purchase, or otherwise acquire for consideration any common shares, unless (i) immediately thereafter, the asset coverage requirements imposed by the 1940 Act and any rating agency are met, (ii) full cumulative dividends on all preferred shares for all past dividend periods have been paid or declared and a sum sufficient for the payment of such dividends set apart for payment, and (iii) Managed Municipal Income Trust has redeemed the full number of preferred shares required to be redeemed pursuant 20 to any provision of the funds Bylaws requiring such mandatory redemption. The holders of any preferred shares are entitled to receive dividends on a cumulative basis before any dividend or other distribution may be paid to common shareholders of Managed Municipal Income Trust. Moreover, the terms of the preferred shares require Managed Municipal Income Trust to pay additional dividends (Additional Dividends), on the preferred shares, if income other than exempt interest is required to be allocated to the preferred shares in an amount such that the net after-tax return on the preferred shares would be the same as the net after-tax return that would have been realized if the dividends paid to the holders of the preferred shares, not including any such Additional Dividends, had qualified in their entirety as exempt-interest dividends. Dividends paid to holders of preferred shares will reduce the net tax-exempt and taxable investment income and capital gain net income of Managed Municipal Income Trust available for distribution to its common shareholders. As noted above, Managed Municipal Income Trust is not permitted to declare any cash dividend or other distribution on its common shares unless, at the time of such declaration, Managed Municipal Income Trust meets the 200% asset coverage requirement (determined after deducting the amount of such dividend or distribution). Such prohibition on the payment of dividends or other distributions might impair the ability of Managed Municipal Income Trust to maintain its qualification, for federal income tax purposes, as a regulated investment company and/or might cause Managed Municipal Income Trust to be subject to federal tax. Managed Municipal Income Trust intends, however, to the extent possible, to purchase or redeem preferred shares from time to time to maintain such asset coverage of at least 200%. In addition to the requirements of the 1940 Act, Managed Municipal Income Trust is required under the terms of its Bylaws to comply with other asset coverage requirements as a condition to obtaining a rating of the preferred shares from a nationally recognized rating service. These requirements include an asset coverage test more stringent than under the 1940 Act. These rating agency requirements and the requirements of the 1940 Act limit Managed Municipal Income Trusts ability to take advantage of certain investments which might otherwise be available to it, require Managed Municipal Income Trust to invest a greater portion of its assets in more highly-rated, potentially lower-yielding securities than it might otherwise do, and require Managed Municipal Income Trust to sell a portion of its assets when it might otherwise be disadvantageous to do so. Such requirements also restrict the amount of preferred shares that may be outstanding from time to time. The amount of preferred share leverage used by Managed Municipal Income Trust may vary from time to time depending primarily on Putnam Managements analysis of conditions in the tax-exempt securities market, including expectations regarding movements of short-, medium- and long-term interest rates. The rating agencies also impose certain requirements as to minimum issue size, issuer and geographical diversification, and other factors in determining portfolio assets that are eligible for computing compliance with their asset coverage requirements. Such requirements may limit Managed Municipal Income Trusts ability to engage in transactions involving options and futures contracts. In the event that Managed Municipal Income Trust is precluded from making distributions on its common shares because of any applicable asset coverage requirements, the terms of its preferred shares provide that any amounts so precluded from being distributed, but required to be distributed in order for Managed Municipal Income Trust to meet the distribution requirements for federal tax purposes, will be paid to the holders of the preferred shares as a special dividend. High Yield Municipal Trust also is subject to the 1940 Act requirements and to rating agency requirements virtually identical to those discussed herein pertaining to Managed Municipal Income Trust. Financial Highlights and Senior Securities. The financial highlights and senior securities tables are intended to help you understand the funds recent financial performance. Certain financial highlights information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in the relevant fund, assuming reinvestment of all dividends and distributions. This information has been derived from the funds financial statements, which have been audited by KPMG LLP. The information included in the senior securities tables for the last five years has been audited by KPMG LLP. Its reports and the funds financial statements for the past five fiscal years are included in each funds annual report to shareholders, which are available upon request. 21 This page left intentionally blank 22 P R O S P E C T U S O F T H E T R U S T PUTNAM MANAGED MUNICIPAL INCOME TRUST Financial Highlights (For a share outstanding throughout the period) Per-share operating performance Unaudited period from 11/1/06 through Year ended October 31 4/30/07 2006 2005 2004 2003 2002 2001 2000 1999 1998 1997 Net asset value, beginning of period (common shares) $8.37 $8.20 $8.18 $7.98 $7.84 $8.49 $8.44 $8.77 $9.82 $9.92 $9.85 Investment operations: Net investment income (a) .28 .53 .51 .54 .61 .70 .72 .75 .80 .79 .84 Net realized and unrealized gain (loss) on investments (.07) .13 .04 .20 .14 (.73) .04 (.16) (.96) .01 .13 Total from investment operations .21 .66 .55 .74 .75 (.03) .76 .59 (.16) .80 .97 Distributions to preferred shareholders: From net investment income (.07) (.13) (.08) (.04) (.04) (.05) (.12) (.16) (.13) (.14) (.14) Total from investment operations (applicable to common shareholders) .14 .53 .47 .70 .71 (.08) .64 .43 (.29) .66 .83 Distributions to common shareholders: From net investment income (.20) (.41) (.45) (.50) (.57) (.57) (.59) (.76) (.76) (.76) (.76) Total distributions (.20) (.41) (.45) (.50) (.57) (.57) (.59) (.76) (.76) (.76) (.76) Increase from shares repurchased  .05  (e)         Net asset value, end of period (common shares) $8.31 $8.37 $8.20 $8.18 $7.98 $7.84 $8.49 $8.44 $8.77 $9.82 $9.92 Market value, end of period (common shares) $7.90 $7.58 $7.15 $7.29 $7.34 $7.43 $8.44 $9.63 $9.81 $11.44 $11.75 Total return at market price (%) (common shares) (b) 6.95* 12.07 4.21 6.35 6.44 (5.57) (6.21) 6.84 (7.72) 4.52 16.01 Ratios and supplemental data: Net assets, end of period (common shares) (in thousands) $371,155 $373,773 $386,437 $386,073 $376,865 $370,281 $400,255 $396,212 $408,419 $453,766 $454,915 Ratio of expenses to average net assets (%) (c, d) .53* 1.14 1.30 1.28 1.27 1.25 1.50%(f ) 1.27 1.23 1.22 1.21 Ratio of net investment income to average net assets (%) (c) 2.46* 4.83 5.18 6.12 7.21 7.84 7.01 6.97 7.12 6.57 7.13 Portfolio turnover (%) 8.00* 23.14 21.87 25.54 40.82 20.44 17.95 16.72 12.88 19.97 9.63 * Not annualized. (a) Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. (b) Total return assumes dividend reinvestment. (c) Ratios reflect net assets available to common shares only; net investment income ratio also reflects reduction for dividend payments to preferred shareholders. (d) Includes amounts paid through expense offset arrangements. (e) Amount represents less than $0.01 per share. (f ) Putnam Managed Municipal Income Trust recently determined that the criteria for sale accounting in FASB Statement No. 140 had not been met for certain transfers of municipal bonds during the fiscal year ended October 31, 2001 and that its transfers of municipal bonds in connection with inverse floaters should have been accounted for as secured borrowings rather than as sales. Accordingly, the funds ratio of expenses to average net assets for the fiscal year ended October 31, 2001 has been restated to reflect interest expense that would have been recorded had the Fund accounted for the transactions as secured borrowings. The impact of the restatement was to increase the ratio of expenses to average net assets from 1.22% to 1.50% . This restatement had no impact on the funds net assets, total return, net investment income or dividends paid for the fiscal year ended October 31, 2001. 23 P R O S P E C T U S O F T H E T R U S T 24 P R O S P E C T U S O F T H E T R U S T PUTNAM HIGH YIELD MUNICIPAL TRUST Financial Highlights (For a share outstanding throughout the period) Per-share operating performance Year ended March 31 2007 2006 2005 2004 2003 2002 2001 2000 1999 1998 Net asset value, beginning of period (common shares) $7.82 $7.72 $7.76 $7.53 $7.79 $8.22 $8.18 $9.14 $9.28 $9.12 Investment operations: Net investment income (a) .46 .44 .43 .47 .55 .61 .63 .68 .71 .75 Net realized and unrealized gain (loss) on investments .11 .07 (.05) .22 (.26) (.46) .06 (.95) (.09) .18 Total from investment operations .57 .51 .38 .69 .29 .15 .69 (.27) .62 .93 Distributions to preferred shareholders: From net investment income (.07) (.05) (.03) (.02) (.03) (.04) (.08) (.07) (.07) (.08) Total from investment operations (applicable to common shareholders) .50 .46 .35 .67 .26 .11 .61 (.34) .55 .85 Distributions to common shareholders: From net investment income (.38) (.38) (.39) (.44) (.52) (.54) (.57) (.62) (.69) (.69) Total distributions (.38) (.38) (.39) (.44) (.52) (.54) (.57) (.62) (.69) (.69) Increase from shares repurchased .03 .02         Net asset value, end of period (common shares) $7.97 $7.82 $7.72 $7.76 $7.53 $7.79 $8.22 $8.18 $9.14 $9.28 Market value, end of period (common shares) $7.54 $7.01 $6.67 $7.04 $6.97 $7.59 $8.22 $7.25 $10.94 $10.50 Total return at market price (%) (common shares) (b) 13.39 10.92 0.50 7.54 (1.55) (1.23) 21.63 (28.75) 11.35 9.67 Ratios and supplemental data: Net assets, end of period (common shares) (in thousands) $168,482 $170,384 $171,804 $172,815 $167,734 $173,406 $182,614 $181,352 $201,679 $203,035 Ratio of expenses to average net assets (%) (c, d) 1.04 1.15 1.19 1.16 1.17 1.15 1.14 1.19 1.14 1.15 Ratio of net investment income to average net assets (%) (c) 4.89 4.93 5.26 5.84 6.70 7.04 6.74 7.09 6.90 7.27 Portfolio turnover (%) 9.77 22.39 24.67 36.95 34.56 18.38 12.30 16.17 6.92 16.78 (a) Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. (b) Total return assumes dividend reinvestment. (c) Ratios reflect net assets available to common shares only; net investment income ratio also reflects reduction for dividend payments to preferred shareholders. (d) The ratio of expenses to average net assets includes amounts paid through expense offset arrangements. 25 P R O S P E C T U S O F T H E T R U S T 26 P R O S P E C T U S O F T H E T R U S T SENIOR SECURITIES TABLES Managed Municipal Income Trust Year ended October 31 2006 2005 2004 2003 2002 2001 2000 1999 1998 1997 Preferred shares outstanding, end of period (in thousands) $175,000 $175,000 $175,000 $175,000 $175,000 $175,000 $175,000 $175,000 $175,000 $175,000 Asset Coverage ratio per Preferred Share 313% 320% 320% 315% 311% 329% 326% 333% 359% 360% Liquidation Preference per Preferred Share Series A $100,278 $100,198 $100,101 $100,039 $100,091 $100,115 $100,252 $100,195 $100,170 $100,169 Series B $100,139 $100,096 $100,053 $100,023 $100,039 $100,042 $100,082 $100,049 $100,036 $100,030 Series C $100,067 $100,042 $100,023 $100,022 $100,010 $100,005 $100,079 $100,046 $100,037 $100,029 Average Market Value per Preferred Shares (a) Series A $100,000 $100,000 $100,000 $100,000 $100,000 $100,000 $100,000 $100,000 $100,000 $100,000 Series B $100,000 $100,000 $100,000 $100,000 $100,000 $100,000 $100,000 $100,000 $100,000 $100,000 Series C $100,000 $100,000 $100,000 $100,000 $100,000 $100,000 $100,000 $100,000 $100,000 $100,000 (a) Represents the average over the calendar year of the market value determined on each remarketing date for Preferred Shares, typically every 28 days for Series A and Series B Preferred Shares and 7 days for Series C Preferred Shares. High Yield Municipal Trust Year ended March 31 2007 2006 2005 2004 2003 2002 2001 2000 1999 1998 Preferred shares outstanding, end of period (in thousands) $45,000 $45,000 $45,000 $45,000 $45,000 $45,000 $45,000 $45,000 $45,000 $45,000 Asset Coverage ratio per Preferred Share 474% 479% 482% 484% 473% 485% 506% 503% 548% 551% Liquidation Preference per Preferred Share $50,016 $50,009 $50,003 $50,009 $50,008 $50,008 $50,014 $50,011 $50,005 $50,031 Average Market Value per Preferred Shares (a) $50,000 $50,000 $50,000 $50,000 $50,000 $50,000 $50,000 $50,000 $50,000 $50,000 (a) Represents the average over the calendar year of the market value determined on each remarketing date for Preferred Shares, typically every 28 days. 27 P R O S P E C T U S O F T H E T R U S T 28 P R O S P E C T U S O F T H E T R U S T Investment Restrictions. Each fund has adopted certain investment restrictions that may not be changed without the affirmative vote of a majority of the outstanding voting securities of the fund, which is defined in the 1940 Act to mean the affirmative vote of the lesser of (1) more than 50% of the outstanding common shares and outstanding preferred shares of the fund, each voting as a separate class, or (2) 67% or more of the outstanding common shares and of the outstanding preferred shares, each voting as a separate class, present at a meeting if more than 50% of the outstanding shares of each class are represented at the meeting in person or by proxy (so-called fundamental policies). As noted, the investment policies of the funds are substantially similar, however, there are some differences. The following tables compare the fundamental policies of Managed Municipal Income Trust, which will remain unchanged, with High Yield Municipal Trust. Where only one investment policy is set forth with respect to a given category, the investment policy of Managed Municipal Income Trust and High Yield Municipal Trust are identical. Managed Municipal Income Trust High Yield Municipal Trust Senior Securities The fund may not issue senior securities, as defined The fund may not issue senior securities, as defined in in the 1940 Act, other than shares of beneficial interest the 1940 Act, other than shares of beneficial interest with preference rights, except to the extent such with preference rights, except to the extent such issuance might be involved with respect to borrowings issuance might be involved with respect to borrowings described under restriction [regarding borrowing] below described under restriction [regarding borrowing] or with respect to transactions involving futures contracts below or with respect to transactions involving financial or the writing of options within the limits described in futures contracts or the writing of options. the prospectus. Borrowing The fund may not borrow money, except that the fund may borrow amounts not exceeding 15% of the value (taken at the lower of cost or current value) of its total assets (not including the amount borrowed) at the time the borrowing is made for temporary purposes (including repurchasing its shares while effecting an orderly liquidation of portfolio securities) or for emergency purposes. Underwriting The fund may not underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under the federal securities laws. Real Estate The fund may not purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. Commodities The fund may not purchase or sell commodities or commodity contracts, except that the fund may purchase and sell financial futures contracts and options and may enter into foreign exchange contracts and other financial transactions not involving physical commodities. Loans The fund may not make loans, except by purchase of The fund may not make loans, except by the purchase debt obligations in which the fund may invest consistent of debt obligations in which the fund may invest with its investment policies (including without limitation debt consistent with its investment policies, by entering into obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its repurchase agreements or by lending its portfolio securities. portfolio securities. Diversification The fund may not, with respect to 75% of its total assets, invest in the securities of any issuer if, immediately after such investment, more than 5% of the total assets of the fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. Government or its agencies or instrumentalities. Voting Securities The fund may not, with respect to 75% of its total assets, acquire more the 10% of the outstanding voting securities of any issuer. Concentration The fund may not purchase securities (other than securities of the U.S. Government, its agencies or instrumentalities or tax-exempt securities, except tax-exempt securities backed only by the assets and revenues of non-governmental issuers) if, as a result of such purchase, more than 25% of the funds total assets would be invested in any one industry. 29 All percentage limitations on investments described in the tables above apply at the time of investment and are not considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. In addition to the fundamental policies discussed above, each fund invests at least 80% of its total assets in tax-exempt municipal securities. Each fund also has a non-fundamental investment restriction that it may not invest in the securities of a registered open-end investment company, except as they may be acquired as part of a merger or consolidation or acquisition of assets or by purchases in the open market involving only customary brokers commissions. Management. Each funds Trustees oversee the general conduct of each funds business. The funds have the same Trustees. The Trustees have retained Putnam Management to serve as each funds investment manager, responsible for making investment decisions for each fund and managing each funds other affairs and business. The basis for the Trustees approval of Managed Municipal Income Trusts management contract is discussed in that funds semi-annual report to shareholders dated April 30, 2007 and the basis for the Trustees approval of High Yield Municipal Trusts management contract is discussed in that funds annual report to shareholders dated March 31, 2007. Putnam Management is paid a management and investment advisory fee for services it provides to Managed Municipal Income Fund and High Yield Municipal Trust. For each fund, the management fee is paid quarterly and based on the lesser of (i) an annual rate of 0.55% of the funds average net assets attributable to common shares and preferred shares outstanding or (ii) the following annual rates express as a percentage of the funds average net assets attributable to common shares and preferred shares outstanding: 0.65% of the first $500 million, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion, and 0.38% thereafter. Under the terms of these agreements, if dividends payable on preferred shares during any dividend period plus any expenses attributable to preferred shares for that period, exceed the funds net income and net short-term capital gains attributable to the proceeds of the preferred shares during that period, in each case as determined in accordance with procedures established by the funds Trustees, then the fees payable to Putnam Management for that period will be reduced by the amount of the excess (but not by more than the effective management fee rate under the contract multiplied by the aggregate liquidation preference of the preferred shares outstanding during the period). Putnam Management, located at One Post Office Square, Boston, Massachusetts 02109, is a subsidiary of Putnam, LLC, which is also the parent company of Putnam Retail Management Limited Partnership, Putnam Advisory Company, LLC (a wholly owned subsidiary of Putnam Advisory Company, Limited Partnership), Putnam Investments Limited (a wholly owned subsidiary of The Putnam Advisory Company, LLC) and Putnam Fiduciary Trust Company. Putnam, LLC, which generally conducts business under the name Putnam Investments, is owned by Great-West Lifeco Inc., a subsidiary of Power Financial Corporation. Power Financial Corporation is a diversified management and holding company that has interests, directly or indirectly, in companies that are active in the financial services sector in Canada, the United States and Europe. It also has substantial holdings in a group of energy, water, waste services, specialty minerals and cement and building materials companies based in Europe. Great-West Lifeco Inc. purchased its majority interest in Putnam Investments Trust on August 3, 2007 from Marsh & McLennan Companies, Inc., a publicly-owned holding company whose principal businesses are international insurance and reinsurance brokerage and employee benefit consulting. Investment Management Team. Putnam Managements investment professionals are organized into investment management teams, with a particular team dedicated to a specific asset class. The members of the Tax-Exempt Fixed-Income Team manage the investments of Managed Municipal Income Trust and High Yield Municipal Trust. The names of all team members can be found at www.putnam.com. The team members identified below as each funds Portfolio Leader and Portfolio Members coordinate the teams efforts related to the funds and are primarily responsible for the day-to-day management of each funds portfolio. In addition to these individuals, the team also includes other investment professionals, whose analysis, recommendations and research inform investment decisions made for the funds. 30 Joined Positions Over Portfolio Leader Fund Employer Past Five Years Paul Drury 2002 Putnam Tax Exempt Specialist Management Previously, Portfolio 1989  Present Manager SeniorTrader Joined Positions Over Portfolio Members Fund Employer Past Five Years Thalia Meehan 2006 Putnam Team Leader, Tax Management Exempt Fixed Income 1989  Present Team. Previously, Director,Tax Exempt Research Brad Libby 2006 Putnam Tax Exempt Specialist Management Previously, Analyst 2001  Present Susan McCormack 2002 Putnam Tax Exempt Specialist Management Previously, Portfolio 1994  Present Manager For more information on the other accounts that these individuals manage, these individuals compensation and ownership of Managed Municipal Income Trusts shares, see the Merger SAI. The funds pay all expenses not assumed by Putnam Management, including Trustees fees, auditing, legal, custodial, investor servicing and shareholder reporting expenses. The funds also reimburse Putnam Management for the compensation and related expenses of certain funds officers and their staff who provide administrative services. The total reimbursement is determined annually by the Trustees. Effective January 1, 2007, the funds retained State Street Bank and Trust Company (State Street), 2 Avenue de Lafayette, Boston, Massachusetts 02111, as their custodian. (State Street also provides certain administrative pricing and bookkeeping services.) Putnam Fiduciary Trust Company (PFTC), the funds previous custodian, managed the transfer of the funds assets to State Street. State Street is responsible for safeguarding and controlling the funds cash and securities, handling the receipt and delivery of securities, collecting interest and dividends on the funds investments, serving as the funds foreign custody manager, providing reports on foreign securities depositaries, making payments covering the expenses of the funds and performing other administrative duties. State Street does not determine the investment policies of the funds or decide which securities the funds will buy or sell. State Street has a lien on the funds assets to secure charges and advances made by it. The funds pay State Street an annual fee based on the funds assets held with State Street and on securities transactions processed by State Street and reimburses State Street for certain out-of-pocket expenses. The funds will make payments to PFTC in 2007 for managing the transition of custody services from PFTC to State Street and for providing oversight services. The funds may from time to time enter into brokerage arrangements that reduce or recapture fund expenses, including custody expenses. The funds also have an offset arrangement that may reduce the funds custody fee based on the amount of cash maintained by their custodian. Putnam Investor Services, a division of PFTC, P.O. Box 8383, Boston, Massachusetts 02266-8383, is the investor servicing, transfer and dividend disbursing agent for the funds. Description of Fund Shares. The Trustees of each fund have authority to issue an unlimited number of shares of beneficial interest without par value in such classes and series as may be provided for in the Bylaws. The Bylaws of Managed Municipal Income Trust currently authorize the issuance of up to 550 Series A preferred shares, 550 Series B preferred shares, 650 Series C preferred shares and 1,750 Series I preferred shares (and approval of the holders of Managed Municipal Income Trusts outstanding preferred shares is currently being sought to authorize $45 million in Preferred Merger Shares, which will be issued as Series C preferred shares); and the Bylaws of High Yield Municipal Trust currently authorize up to 4,000 Series A preferred shares and 4,000 Series I preferred shares. No Series I preferred shares of the funds are outstanding. The Bylaws of each fund also prohibit the fund from offering additional preferred shares on parity with or having priority on liquidation over the funds outstanding preferred shares without the approval of a majority of the funds outstanding preferred shares. Except for the Merger Shares to be issued in the merger, the funds do not fund have a present intention of offering additional shares. All other offerings of a funds shares require approval of the Trustees. Any additional offering of common shares would be subject to the requirements of the 1940 Act that such shares may not be sold at a price per common share below the then-current net asset value per share, exclusive of underwriting discounts and commissions, except in connection with an offering to existing common shareholders or with the consent of the holders of a majority of a funds outstanding common shares. 31 The outstanding common shares of each fund are, and the Common Merger Shares, when issued and sold, will be, except as described under Description of the Merger Shares above, fully paid and non-assessable by the fund. The outstanding common shares of each fund have, and the Common Merger Shares will have, no preemptive, conversion, exchange or redemption rights. Each common share of a fund has one vote, with fractional shares voting proportionately, and is freely transferable. Common shares of each fund are traded on the NYSE, with an average weekly trading volume for the year ended December 31, 2006 of 383,292.30 shares for Managed Municipal Income Trust and 159,984.60 shares for High Yield Municipal Trust. Each series of preferred shares of Managed Municipal Income Trust has a liquidation preference of $100,000 per share, plus an amount equal to accumulated but unpaid dividends (whether or not earned or declared). If the proposal regarding the two-for-one stock-split of Series C preferred shares of Managed Municipal Income is approved, the liquidation preference of Series C preferred shares of Managed Municipal Income Trust will be $50,000. Each series of preferred shares of High Yield Municipal Trust has a liquidation preference of $50,000 per share plus an amount equal to accumulated but unpaid dividends (whether or not earned or declared). Preferred Merger Shares have a liquidation preference of $100,000 per share per share, plus an amount equal to accumulated but unpaid dividends (whether or not earned or declared). All outstanding preferred shares are, and all Preferred Merger Shares, when issued and sold, will be, except as described under Description of the Merger Shares above, fully paid and non-assessable and not convertible into common shares. Further, such shares do not, and will not, have any preemptive rights. Such preferred shares are not, and will not be, subject to any sinking fund, but are redeemable under certain circumstances. The Bylaws of each fund provide generally that holders of preferred shares will be entitled to receive, when, as and if declared by the fund, cumulative cash dividends for each dividend period (generally either 28 days for Series A and Series B preferred shares of Managed Municipal Income Trust or 7 days for Series C preferred shares of Managed Municipal Income Trust and preferred shares of High Yield Municipal Trust, although the fund may, subject to certain conditions, designate a special dividend period of longer periods) at an annual rate set by the funds remarketing agent in accordance with the remarketing procedures set forth in the funds Bylaws. The holder of a preferred share may elect, by notice to the funds remarketing agent, to tender such share in any remarketing or to hold such share for the next dividend period. The dividend rate applicable to a dividend period for preferred shares of a fund is the rate that the funds remarketing agent determines is the lowest rate that will enable it to remarket, on behalf of the holders of such preferred shares, all preferred shares tendered in such remarketing. This dividend rate is subject to a maximum rate based on the credit rating assigned to such preferred shares and an applicable reference rate (the maximum rate is increased for periods during which the fund has failed to make dividend payments on preferred shares when due). If a fund includes any income subject to regular federal income tax in a dividend on preferred shares, it will generally be required to pay Additional Dividends on such preferred shares in an amount that approximates the related regular federal income tax effects. The preferred shares of each fund are generally held only in book entry form through The Depository Trust Company; transfers of beneficial ownership of preferred shares will be recorded only in accordance with the procedures of the funds paying agent. Each funds preferred shares are subject to mandatory redemption in the event the fund should fail to meet the asset coverage requirements imposed by the 1940 Act or by the agencies rating such preferred shares, and, subject to certain conditions (including the condition that the fund be current in the payment of dividends on all preferred shares), to involuntary redemption, either in part or full, at the option of the fund, at a price equal to the applicable liquidation preference (plus any applicable premium, if the fund has designated a premium call period). The Bylaws of each fund require that the holders of the funds preferred shares, voting as a separate class, have the right to elect at least two Trustees at all times, and to elect a majority of the Trustees at any time two years dividends on the preferred shares are unpaid. The holders of each funds preferred shares will vote as a separate class on certain other matters as required by the funds Bylaws, the 1940 Act and Massachusetts law, including the merger or consolidation of the fund. Except as expressly required by applicable law or expressly set forth in the funds Agreement and Declaration of Trust and Bylaws and as otherwise indicated in this Prospectus/Proxy Statement, each holder of preferred shares and each holder of common shares of the funds shall be entitled to one vote for each share held on each matter submitted to a vote of shareholders of the fund, and the holders of outstanding 32 preferred shares and of common shares shall vote together as a single class. The Agreement and Declaration of Trust and Bylaws of each fund may not be amended in a manner that would materially and adversely affect its preferred shareholders without the consent of holders of a majority of its outstanding preferred shares. For more information about the funds preferred shares, see Information about the Funds  Preferred Shares and Information about the funds preferred shares in the Merger SAI or, for preferred shareholders of High Yield Municipal Trust only, Appendix C. Set forth below is information about each funds securities as of July 20, 2007: Managed Municipal Income Trust Amount Amount Amount Title of Class Authorized Held by Fund Outstanding Common Shares unlimited 0 40,192,989 Preferred Shares Series A 550 0 550 Series B 550 0 550 Series C 650 0 650 Series I 1,750 0 0 High Yield Municipal Trust Amount Amount Amount Title of Class Authorized Held by Fund Outstanding Common Shares unlimited 0 19,018,783 Preferred Shares Series A 4,000 0 900 Series I 4,000 0 0 Declaration of Trust and Bylaws. Each funds Agreement and Declaration of Trust includes provisions that could have the effect of limiting the ability of other entities or persons to acquire control of the fund, or to cause it to engage in certain transactions or to modify its structure. The affirmative vote of at least two-thirds of the outstanding common and preferred shares of a fund, voting together, is required to authorize any of the following actions: (1) merger or consolidation of the fund, (2) sale of all or substantially all of the assets of the fund, (3) conversion of the fund to an open-end investment company, or (4) amendment of the Agreement and Declaration of Trust to reduce the two-thirds vote required to authorize the actions in (1) through (3) above. With respect to any of the actions listed in (1) through (3) above, if authorized by the affirmative vote of two-thirds of the total number of Trustees, a vote of a majority of the outstanding common and preferred shares of a fund, voting together, serves as sufficient authorization for the action pursuant to each funds Declaration of Trust. The Trustees have determined that the two-thirds voting requirements described above, which are greater than the minimum requirements under the 1940 Act, are in the best interests of each fund and its shareholders generally. Reference is made to the Agreement and Declaration of Trust of each fund, on file with the SEC, for the full text of these provisions. These provisions could have the effect of depriving shareholders of an opportunity to sell their shares at a premium over prevailing market prices by discouraging a third party from seeking to obtain control of a fund in a tender offer or similar transaction and may have the net effect of inhibiting the funds conversion to open-end status. The Bylaws of the funds contain stricter voting requirements with respect to certain actions than each funds Agreement and Declaration of Trust. For example, the authorization of the merger or consolidation of the fund requires the affirmative vote of the applicable percentage (i.e., two-thirds or a majority, as determined by the Declaration of Trust and noted above) of the outstanding common and preferred shares of a fund, each voting separately as a class. Trading discounts and repurchase of shares. Because each fund is a closed-end investment company, common shareholders of each fund do not, and will not, have the right to redeem their shares. Shares of the funds trade in the open market at a price which is a function of several factors, including yield and net asset value of the shares and the extent of market activity. Shares of closed-end investment companies frequently trade at a discount from net asset value, but in some cases trade at a premium. When a fund repurchases its shares at a price below their net asset value, the net asset value of those shares that remain outstanding will be increased, but this does not necessarily mean that the market price of those outstanding shares will be affected either positively or negatively. The Trustees carefully monitor the trading prices of each funds shares, recognizing that trading prices and discounts fluctuate over time. At times when the fund trades at a material discount for an extended period of time, the Trustees may examine possible factors contributing to the situation and consider a broad range of possible actions in an effort to reduce or eliminate the discount. 33 Such actions that could be implemented consistent with the funds closed-end structure might include: *Communications with the marketplace regarding the benefits of investing in each fund in an effort to increase investor demand for the funds shares; *Repurchases by each fund of its shares at prevailing market prices; and *Tender offers by each fund to repurchase its shares at net asset value (or at a price above market and below net asset value). It is possible that these actions may have a temporary effect on the funds trading discount, but industry experience suggests that they generally have little, if any, long term impact. Repurchases of shares, whether in the market or in tender offers, reduce the funds size and may result in an increase in the funds expense ratio. To the extent that shares are repurchased at prices below net asset value, such repurchases would also enhance the net asset value of the funds shares and the total return for remaining shareholders. The Trustees have authorized share repurchases by certain Putnam closed-end funds on past occasions. More recently, in October 2005 and through subsequent actions, the Trustees authorized all of the Putnam closed-end funds, including Managed Municipal Income Trust and High Yield Municipal Trust, to repurchase up to 10% of their outstanding shares at market prices through October 2007. Under that repurchase program, Managed Municipal Income Trust and High Yield Municipal Trust repurchased shares representing 5.4% and 5.1%, respectively, of such funds net assets during the period from October 2005 through April 30, 2007. In early 2007, the Trustees approved, for eight Putnam closed-end funds, including the funds, a comprehensive program to conduct tender offers for up to 10% of the outstanding common shares at a purchase price equal to 98% of the funds per-share net asset value at the closing date of the offer. These tender offers expired in July 2007 and resulted in the full 10% of outstanding common shares being repurchased by each of the funds. See Information about the Funds  Trading Information on page 36. Determination of net asset value. Each fund calculates the net asset value of a share at least weekly by dividing the total value of its assets, less liabilities and the net assets allocated to the preferred shares, by the number of its shares outstanding. Each funds shares are valued as of the close of regular trading on the NYSE each day the exchange is open. Each fund values its investments for which market quotations are readily available at market value. They value all other investments and assets at their fair value. The fair value determined for an investment may differ from recent market prices for an investment. Each funds tax-exempt investments are generally valued at fair value on the basis of valuations provided by an independent pricing service approved by the applicable funds Trustees. Such services determine valuations for normal institutional-size trading units of such securities using information with respect to transactions in the bond being valued, quotations from bond dealers, market transactions in comparable securities and various relationships, generally recognized by institutional traders, between securities in determining value. Dividend reinvestment plan. Each fund offers a dividend reinvestment plan (each, a Plan). With respect to High Yield Municipal Trust, the Trustees have determined to suspend the Plan indefinitely, beginning with the October 2007 dividend, in connection with the proposed merger. The following describes each funds Plan. For shareholders participating in the Plan, all income dividends and capital gains distributions are automatically reinvested in additional shares of the fund. Reinvestment transactions are executed by Investors Bank and Trust Company, 200 Clarendon St., Boston, MA (617-937-6300) (the Plan Agent). If a shareholder is not participating in the Plan, every month the shareholder will receive all dividends and/or capital gains distributions in cash, paid by check and mailed directly to the shareholder. If a shareholder would like to participate in the Plan, the shareholder may instruct Putnam Investor Services (which provides certain administrative and bookkeeping services to the Plan) to enroll the shareholder. The Plan Agent will automatically reinvest subsequent distributions and Putnam Investor Services will send the shareholder a confirmation in the mail telling the shareholder how may additional shares were credited to the shareholders account. Shareholders of the funds are automatically enrolled in the Plan unless they elect not to participate. Shareholders may contact Putnam Investor Services either in writing at P.O. Box 8383, Boston, Massachusetts 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. Shareholders of High Yield Municipal Trust who have elected not to participate in High Yield Municipal Trusts Plan will, if the merger is approved, be deemed to have elected not to participate in Managed Municipal Income Trusts Plan. 34 The Plan Agent will buy fund shares for participating accounts in the open market. The acquisition cost of these shares may be higher or lower than the net asset value of the funds shares at the time of the reinvestment. Participants may withdraw from a Plan at any time by notifying Putnam Investor Services, either in writing or by telephone. If a participant withdraws from the Plan (or if a Plan is terminated), the participant will receive future income dividends and capital gains distributions in cash. There is no penalty for withdrawing from or not participating in a Plan. Putnam Investor Services maintains all participants accounts in a Plan on behalf of the Plan Agent and furnishes written confirmation of all transactions, including information needed by participants for tax records. Each participants shares will be held by Putnam Investor Services in the participants name, and each participants proxy will include those shares purchased through the Plan. Each participant bears a proportionate share of brokerage commissions incurred when the Plan Agent purchases additional shares on the open market, in accordance with a Plan. In each case, the cost of shares purchased for each participants account will be the average cost, including brokerage commissions, of any shares so purchased plus the cost of any shares issued by a fund. If a participant instructs the Plan Agent to sell the participants shares, the participant will incur brokerage commissions for the sale. Reinvesting dividends and capital gains distributions in shares of the funds does not relieve a participant of tax obligations, which are the same as if the participant had received cash distributions. Putnam Investor Services supplies tax information to the participant and to the Service annually and complies with all Service withholding requirements. Each fund reserves the right to amend a Plan to include service charges, to make other changes or to terminate a Plan upon 30 days written notice. If a shareholders shares are held in the name of a broker or nominee offering a dividend reinvestment service, the shareholder should consult the shareholders broker or nominee to ensure that an appropriate election is made on the shareholders behalf. If the broker or nominee holding the shareholders shares does not provide a reinvestment service, the shareholder may need to register the shareholders shares in the shareholders own name in order to participate in a Plan. In situations where a bank, broker or nominee holds shares for others, a Plan will be administered according to instructions and information provided by the bank, broker or nominee. Dividends and distributions. Each fund has a policy to make monthly distributions to common shareholders from net investment income. Monthly distributions to common shareholders consist of the net investment income of each fund remaining after the payment of dividends on the preferred shares. Net investment income of each fund consists of all interest and other income (excluding capital gains and losses) accrued on portfolio assets, less all expenses of each fund allocable thereto. Income and expenses of each fund are accrued each day. Amounts which economically represent the excess of realized capital gains over realized capital losses, if any, are distributed to common shareholders at least annually to the extent not necessary to pay dividends (including Additional Dividends) on or to meet the liquidation preference of the preferred shares. However, for federal income tax purposes, the common shareholders and the preferred shareholders are treated as receiving their proportionate share of the excess of each funds realized capital gains over realized capital losses, based upon the percentage of total dividends paid by the fund for the year that is received by each class. While there are any preferred shares outstanding, neither fund may declare any cash dividend or other distribution on its common shares, unless at the time of such declaration (1) all accrued dividends on the preferred shares have been paid and (2) the value of each funds total assets, less all liabilities and indebtedness of the fund (determined after deducting the amount of such dividend or other distribution), is at least 200% of the liquidation preference of the outstanding preferred shares (expected to equal the aggregate original purchase price of the outstanding preferred shares plus any accrued and unpaid dividends thereon). In addition to the requirements of the 1940 Act, each fund is required to comply with other asset coverage requirements as a condition of the fund obtaining a rating of the preferred shares from a nationally recognized rating service. These requirements include, among other things, an asset coverage test more stringent than under the 1940 Act. The limitation on each funds ability to make distributions on its common shares could, in certain circumstances, impair the ability of each fund to maintain its qualification for taxation as a regulated investment company or might otherwise cause the fund to be subject to federal tax. Each fund intends, however, to the extent possible, to repurchase or redeem preferred 35 shares from time to time to maintain compliance with such asset coverage requirements and may pay special dividends to the holders of the preferred shares in certain circumstances in an effort to maintain the funds status as a regulated investment company and to relieve the fund of any federal tax. As noted above under Information about the Funds Preferred Shares, the terms of the preferred shares require that if, for any taxable year, any portion of the dividends on the preferred shares is not designated by a fund as exempt-interest dividends solely because that fund, in its judgment, is required to allocate capital gains or taxable income to the preferred shares, Additional Dividends will become payable on the preferred shares in an amount such that the net after-tax return on the preferred shares would be the same as the net after-tax return that would have been derived if the dividends paid to the holders of the preferred shares, not including any such Additional Dividends, had qualified in their entirety as exempt-interest dividends. The amount of any dividend payable to common shareholders will be reduced by the amount of any such Additional Dividends. To permit each fund to maintain a more stable monthly distribution, each fund may from time to time pay out less than the entire amount of available net investment income to common shareholders earned in any particular period. Any such amount retained by a fund would be available to stabilize future distributions. As a result, the distributions paid by a fund for any particular period may be more or less than the amount of net investment income actually earned by that fund during such period. For information concerning the tax treatment of distributions to common shareholders, see Taxation below. The funds intend, however, to make such distributions as are necessary to maintain qualification as a regulated investment company. Common shareholders may have their dividend or distribution checks sent to parties other than themselves. A Dividend Order form is available from Putnam Investor Services, mailing address: P.O. Box 8383, Boston, Massachusetts 02266-8383. After Putnam Investor Services receives this completed form with all registered owners signatures guaranteed, the common shareholders distribution checks will be sent to the bank or other person that the common shareholder has designated. For information concerning the tax treatment of such dividends and distributions to shareholders, see the discussion under Taxation. Taxation. The following federal tax discussion is based on the advice of Ropes & Gray LLP, counsel to the funds, and reflects provisions of the Code, existing treasury regulations, rulings published by the Service, and other applicable authority, as of the date of this Prospectus/Proxy Statement. These authorities are subject to change by legislative or administrative action. The following discussion is only a summary of some of the important tax considerations generally applicable to investments in Managed Municipal Income Trust. For more detailed information regarding tax considerations, see the Merger SAI. There may be other tax considerations applicable to particular investors. In addition, income earned through an investment in Managed Municipal Income Trust may be subject to state and local taxes. Because Managed Municipal Income Trust will be the surviving fund if the merger is approved, the discussion deals only with the taxation of Managed Municipal Income Trust. Managed Municipal Income Trust intends to qualify each year for taxation as a regulated investment company under Subchapter M of the Code. If the fund so quali-fies, it will not be subject to federal income tax on income distributed timely to its shareholders in the form of dividends or capital gain distributions. To satisfy the distribution requirement applicable to regulated investment companies, amounts paid as dividends by Managed Municipal Income Trust to its shareholders, including holders of its preferred shares, must qualify for the dividends-paid deduction. In certain circumstances, the Service could take the position that dividends paid on the preferred shares constitute preferential dividends under section 562(c) of the Code, and thus do not qualify for the dividends-paid deduction. If at any time when preferred shares are outstanding Managed Municipal Income Trust does not meet applicable asset coverage requirements, it will be required to suspend distributions to common shareholders until the requisite asset coverage is restored. Any such suspension may cause the fund to pay a 4% federal excise tax (imposed on regulated investment companies that fail to distribute for a given calendar year, generally, at least 98% of their net investment income and capital gain net income), or may, in certain circumstances, prevent Managed Municipal Income Trust from qualifying as a regulated investment company. The fund may redeem preferred shares or pay special dividends to the holders of the preferred shares in an effort to comply with the distribution requirement applicable to regulated investment companies and to avoid the excise tax. 36 Fund distributions designated as tax-exempt dividends are not generally subject to federal income tax. In addition, an investment in the fund may result in liability for federal alternative minimum tax, both for individual and corporate shareholders. The Supreme Court has agreed to hear an appeal of a state-court decision that might significantly affect how states tax in-state and out-of-state municipal bonds. A Kentucky state court held that a Kentucky law violates the U.S. Constitution by treating, for Kentucky state tax purposes, the interest income on in-state municipal bonds differently from the income on out-of-state municipal bonds. If the Supreme Court affirms this holding, most states likely will revisit the way in which they treat the interest on municipal bonds, and this has the potential to increase significantly the amount of state tax paid by shareholders on exempt-interest dividends derived from obligations issued by government agencies located in their state of residence. The Supreme Court has announced oral arguments on this case for the fall of 2007 and would likely issue a decision sometime thereafter. You should consult your tax advisor to discuss the tax consequences of your investment in the Fund. The terms of the preferred shares require that if, for any taxable year, any portion of the distributions paid by Managed Municipal Income Trust on the preferred shares at the applicable rate is not designated by the fund as exempt-interest dividends solely because the fund, in its judgment, is required to allocate capital gains and taxable income to the preferred shares, then the fund will be required to pay Additional Dividends to holders of the preferred shares to compensate for the resulting reduction in the after-tax return to such holders. It is anticipated that the allocation rules described above will in many circumstances require Managed Municipal Income Trust to pay such Additional Dividends. Such a distribution would reduce the amount available for distribution to common shareholders. The fund may at times buy tax-exempt investments at a discount from the price at which they were originally issued, especially during periods of rising interest rates. For federal income tax purposes, some or all of this market discount will be included in the funds ordinary income and will be taxable to shareholders as such when it is distributed. The funds investments in certain debt obligations may cause the fund to recognize taxable income in excess of the cash generated by such obligations. Thus, the fund could be required at times to liquidate other investments in order to satisfy its distribution requirements. For federal income tax purposes, distributions of investment income other than tax-exempt dividends are taxable as ordinary income. Generally, gains realized by a fund on the sale or exchange of investments will be taxable to its shareholders, even though the income from such investments generally will be tax-exempt. Taxes on distributions of capital gains are determined by how long the fund owned the investments that generated them, rather than how long a shareholder has owned his or her shares. Distributions are taxable to shareholders even if they are paid from income or gains earned by the fund before a shareholders investment (and thus were included in the price the shareholder paid). Distributions of gains from investments that the fund owned for more than one year will be taxable as capital gains. Distributions of gains from investments that the fund owned for one year or less will be taxable as ordinary income. Distributions are taxable whether shareholders receive them in cash or reinvest then in additional shares through the Dividend Reinvestment Plan. Any gain resulting from the sale or exchange of fund shares will generally also be subject to tax. You should consult your tax advisor for more information on your own tax situation, including possible state and local taxes. Trading Information. The following chart shows quarterly per common share trading information of each fund for the past two fiscal years and the current fiscal year of the funds, as listed on the NYSE. Managed Municipal Income Trust (Unaudited) Market Market Closing Discount or Quarter High Low Market Closing (Premium) to Ended Price ($) Price ($) Price ($) NAV ($) NAV (%) 7/31/07 8.13 7.55 7.77 8.17 5.15 4/30/07 7.97 7.73 7.90 8.31 5.19 1/31/07 7.83 7.58 7.79 8.32 6.80 10/31/06 7.65 7.34 7.58 8.37 9.44 7/31/06 7.35 7.12 7.35 8.24 10.80 4/30/06 7.49 7.10 7.22 8.21 12.06 1/31/06 7.33 6.95 7.25 8.25 12.12 10/31/05 7.83 7.15 7.15 8.20 12.80 7/31/05 7.93 7.14 7.77 8.30 6.39 4/30/05 7.37 6.96 7.15 8.26 13.44 1/31/05 7.34 7.08 7.31 8.28 11.71 10/31/04 7.35 7.11 7.29 8.18 10.88 37 High Yield Municipal Trust (Unaudited) Market Market Closing Discount or Quarter High Low Market Closing (Premium) to Ended Price ($) Price ($) Price ($) NAV ($) NAV (%) 6/30/07 7.62 7.24 7.39 7.84 6.09 3/31/07 7.65 7.29 7.54 7.97 5.40 12/31/06 7.27 7.10 7.25 7.99 9.26 9/30/06 7.12 6.76 7.10 7.96 10.80 6/30/06 7.00 6.76 6.81 7.81 12.80 3/31/06 7.05 6.79 7.01 7.82 10.36 12/31/05 6.95 6.62 6.77 7.82 13.43 9/30/05 7.18 6.94 6.94 7.83 11.37 6/30/05 7.17 6.66 7.14 7.86 9.16 3/31/05 6.81 6.52 6.67 7.72 13.60 On June 29, 2007, the market price, net asset value per common share, and discount to net asset value were $7.86, $8.18, and 3.91%, respectively for Managed Municipal Income Trust; and $7.39, $7.84, and 5.74%, respectively, for High Yield Municipal Trust. IV. FURTHER INFORMATION ABOUT VOTING AND THE MEETING. General. This Prospectus/Proxy Statement is furnished in connection with the proposed merger of High Yield Municipal Trust into Managed Municipal Income Trust, the proposed authorization of the issuance of the Preferred Merger Shares and the solicitation of proxies by and on behalf of the Trustees for use at the Joint Special Meeting of Shareholders (the Meeting). The Meeting is to be held on October 22, 2007, at 11:00 a.m. Eastern time at One Post Office Square, 12th Floor, Boston, Massachusetts, or at such later time as is made necessary by adjournment. The Notice of the Special Meeting, the combined Prospectus/Proxy Statement and the enclosed form of proxy are being mailed to shareholders on or about September 17, 2007. Only shareholders of record on August 6, 2007 (the Record Date) are entitled to notice of and to vote at the Meeting. Each share is entitled to one vote, with fractional shares voting proportionately. As of August 6, 2007, there were 40,190,738 outstanding common, 550 outstanding Series A preferred shares, 550 outstanding Series B preferred shares, 650 outstanding Series C preferred shares and 0 outstanding Series I preferred shares of beneficial interest of Managed Municipal Income Trust; and 19,017,435 outstanding common, 900 outstanding Series A preferred shares, and 0 outstanding Series I preferred shares of beneficial interest of High Yield Municipal Trust. The Trustees know of no matters other than those set forth herein to be brought before the Meeting. If, however, any other matters properly come before the Meeting, it is the Trustees intention that proxies will be voted on such matters in accordance with the judgment of the persons named in the enclosed form of proxy. Required vote. Proxies are being solicited from each funds shareholders by its Trustees for the Meeting. Unless revoked, all valid proxies will be voted in accordance with the specification thereon or, in the absence of specifications, FOR approval of the Conversion Plan, FOR approval of the Plan of Merger, and FOR approval of the Preferred Merger Shares of Managed Municipal Income Trust. The transactions will be consummated only if the following approvals are received: (a) The Conversion Plan requires the affirmative vote of holders of a majority of the outstanding common and preferred shares of High Yield Municipal Trust entitled to vote (each class voting separately); (b) The Plan of Merger requires the affirmative vote of (i) holders of a majority of the outstanding common and preferred shares of beneficial interest of Managed Municipal Income Trust entitled to vote (each class voting separately) and (ii) holders of a majority of the outstanding common and preferred shares of High Yield Municipal Trust entitled to vote (each class voting separately); (c) Issuance of the Preferred Merger Shares requires the affirmative vote of a majority of the outstanding preferred shares of Managed Municipal Income Trust entitled to vote; and (d) The two-for-one stock-split of Series C preferred shares of Managed Municipal Income Trust and the corresponding reduction in liquidation preference requires the affirmative vote of a majority of the outstanding preferred shares of Managed Municipal Income Trust entitled to vote (each series voting separately). Shareholders of Managed Municipal Income Trust who vote against the proposed mergers will not have any appraisal or other dissenters rights. Common shareholders of High Yield Municipal Trust who object to the merger of their fund will have, as an exclusive remedy under the LLC Act, the right to resign as a member of High Yield Municipal Trust, in its limited liability company form, following the Conversion. Under the operating agreement of High Yield Municipal Trust in its limited liability company 38 form (which will become effective upon the conversion in substantially the form appended to the Plan of Conversion attached hereto as Appendix A), a resigning member is entitled solely to the market value of his or her shares, which may be less than or greater than the net asset value of such shares. In order to assert the right to resign from High Yield Municipal Trust, you must: (i) before the vote to approve the applicable Plan of Merger, deliver to High Yield Municipal Trust at One Post Office Square, Boston, MA 02109, written notice of your request to resign; (ii) NOT vote your shares in favor of the proposal to approve the applicable Plan of Merger; and (iii) comply with such other procedures set forth in your funds operating agreement upon its effectiveness or as otherwise required by the Board of your fund. Quorum and method of tabulation. Shareholders of record of each fund at the close of business on the Record Date will be entitled to vote at the Meeting or any adjournment thereof. The holders of a majority of the shares of each fund outstanding at the close of business on the Record Date present in person or represented by proxy will constitute a quorum for the Meeting. Votes cast by proxy or in person at the meeting will be counted by persons appointed by the relevant fund as tellers for the Meeting. The tellers will count the total number of votes cast for approval of the proposal for purposes of determining whether sufficient affirmative votes have been cast. The tellers will count shares represented by proxies that reflect abstentions and broker non-votes (i.e., shares held by brokers or nominees as to which (i) instructions have not been received from the beneficial owners or the persons entitled to vote and (ii) the broker or nominee does not have the discretionary voting power on a particular matter) as shares that are present and entitled to vote on the matter for purposes of determining the presence of a quorum. Abstentions and broker non-votes have the effect of a negative vote on the proposal. As of July 31, 2007, the officers and Trustees of each fund as a group beneficially owned less than 1% of the outstanding shares of such fund, and no person owned of record or, to the knowledge of a fund, beneficially 5% or more of the outstanding shares of each fund, except as follows: Managed Municipal Income Trust Shareholder Name Percentage and Address Holdings Owned Cede & Co.* 36,181,006 90.00% 20 Bowling Green Common New York, NY 10004-1408 Shares * Believed to hold shares only as a nominee. High Yield Municipal Trust Shareholder Name Percentage and Address Holdings Owned Cede & Co.* 17,146,272 90.10% 20 Bowling Green Common New York, NY 10004-1408 Shares Roumell Asset Management, LLC 1,281,699 5.98% 2 Wisconsin Circle, Ste. 660 Common Chevy Chase, MD 20815 Shares * Believed to hold shares only as a nominee. The following tables sets forth those persons who are expected to own of record or beneficially 5% or more of the outstanding shares of Managed Municipal Income Trust, based on the share ownership record discussed above, after the consummation of the proposed merger: Managed Municipal Income Trust (pro forma combined with High Yield Municipal Trust) Cede & Co.* 20 Bowling Green New York, NY 10004-1408 90.08% * Believed to hold shares only as a nominee. Solicitation of proxies. In addition to soliciting proxies by mail, the Trustees of the funds and employees of Putnam Management, PFTC and Putnam Retail Management may solicit proxies in person or by telephone. Each fund may also arrange to have a proxy solicitation firm call you to record your voting instructions by telephone. The procedures for voting proxies by telephone are designed to authenticate shareholders identities, to allow shareholders to authorize the voting of their shares in accordance with their instructions and to confirm that their instructions have been properly recorded. Each fund has been advised by counsel that these procedures are consistent with the requirements of applicable law. If these procedures were subject to a successful legal challenge, such votes would not be counted at the Meeting. The funds are unaware of any such challenge at this time. Shareholders would be called at the phone number Putnam Management has in its records for their accounts, and would be asked for their Social Security number or other identifying information. The shareholders would then be given an opportunity to authorize the proxies to vote their shares in accordance with their instructions. To ensure that the shareholders instructions have been recorded correctly, they will also receive a confirmation of their instructions in the mail. A special toll-free number will be available in the event the information in the confirmation is incorrect. 39 Common shareholders have the opportunity to submit their voting instructions via the Internet by utilizing a program provided by a third-party vendor hired by Putnam Management, or via automated telephone service. To use the Internet, please access the Internet address listed on your proxy card and follow the instructions on the Internet site. To record your voting instructions via automated telephone service, use the toll-free number listed on your proxy card. The Internet and automated telephone voting procedures are designed to authenticate shareholder identities, to allow shareholders to give their voting instructions, and to confirm that shareholders instructions have been recorded properly. Shareholders voting via the Internet should understand that there may be costs associated with electronic access, such as usage charges from Internet access providers and telephone companies that must be borne by shareholders. The giving of a proxy will not affect your right to vote in person should you decide to attend the Meeting. The Trustees of the funds have adopted a general policy of maintaining confidentiality in the voting of proxies. Consistent with this policy, your fund may solicit proxies from shareholders who have not voted their shares or who have abstained from voting, including brokers and nominees. Persons holding shares as nominees will, upon request, be reimbursed for their reasonable expenses in soliciting instructions from their principals. Each fund has retained at its own expense The Altman Group, 60 East 42nd Street, New York, New York 10165, to aid in the solicitation of instructions for registered and nominee accounts for a projected management fee at $2,000 per fund, plus reasonable out-of-pocket expenses. The expenses of the preparation of proxy statements and related materials, including printing and delivery costs, are borne by the funds. Revocation of proxies. Proxies, including proxies given by telephone or over the Internet, may be revoked at any time before they are voted either: (i) by a written revocation received by the Clerk of the funds; (ii) by properly executing a later-dated proxy; (iii) by recording later-dated voting instructions by telephone or via the Internet; (iv) in the case of brokers and nominees, by submitting written instructions to your funds solicitation agent or the applicable record shareholder; or (v) by attending the Meeting and voting in person. Date for receipt of shareholders proposals for the next annual meeting. It is currently anticipated that Managed Municipal Income Trusts next annual meeting of shareholders will be held in October 2007. Shareholder proposals to be included in such funds proxy statement for that meeting were to be received by the fund before May 18, 2007. Shareholders who wish to make a proposal at the upcoming annual meeting of Managed Municipal Income Trust  other than one that will be included in the funds proxy materials  were required to have notified the fund no later than August 1, 2007. The Board Policy and Nominating Committee will consider nominees recommended by shareholders of Managed Municipal Income Trust to serve as Trustees, provided that shareholders submitted their recommendations by the above date. If a shareholder who wishes to present a proposal failed to notify Managed Municipal Income Trust by this date, the proxies solicited for the meeting will have discretionary authority to vote on the shareholders proposal if it is properly brought before the meeting. If a shareholder makes a timely notification, the proxies may still exercise discretionary voting authority under circumstances consistent with the SECs proxy rules. Shareholders who wish to propose one or more nominees for election as Trustees, or to make a proposal fixing the number of Trustees, at the annual meeting of Municipal Trust were required to provide written notice to the fund (including all required information) so that such notice is received in good order by each fund no earlier than August 1, 2007 and no later than August 31, 2007. If the proposed merger is approved, there will be no 2007 annual meeting for High Yield Municipal Trust. Shareholders of High Yield Municipal Trust will not be entitled to vote at the 2007 annual meeting of Managed Municipal Income Trust since the record date for determining shareholders entitled to vote at the meeting was before the closing of the merger. If the proposed merger is not approved, the Trustees will announce plans for future annual meetings of High Yield Municipal Trust. Adjournment. If sufficient votes in favor of the proposal are not received by the time scheduled for the Meeting, or for such other reasons as they may determine appropriate, the persons named as proxies may propose adjournments of the Meeting for a reasonable time after the date set for the original meeting to permit further solicitation of proxies. Any adjournment will require the affirmative vote of a majority of the votes cast on the question in person or by proxy at the session of the Meeting to be adjourned. The persons named as proxies will vote in favor of such adjournment those proxies which they are entitled to vote in favor of the proposal. They will vote against any such adjournment those proxies required to be voted against the proposal. Each fund pays the costs of any additional solicitation and of any adjourned session for that fund. 40 APPENDIX A PLAN OF ENTITY CONVERSION OF PUTNAM HIGH YIELD MUNICIPAL TRUST TO PUTNAM HIGH YIELD MUNICIPAL TRUST LLC Putnam High Yield Municipal Trust, a Massachusetts business trust (the Company or Converting Entity), hereby adopts the following Plan of Entity Conversion, dated as of August , 2007 (the Plan) pursuant to which the Company shall convert (the Conversion) into a Massachusetts limited liability company (the Surviving Company). ARTICLE I. Surviving Company Section 1.01. Effective upon filing a Certificate of Conversion and Certificate of Organization in substantially the form set forth as Exhibit A and Exhibit B, respectively, the Company, a Massachusetts business trust, shall convert, pursuant to this Plan, into the Surviving Company, a Massachusetts limited liability company, in accordance with the provisions of Mass. Gen. Laws ch. 156C. The name of the Surviving Company shall be Putnam High Yield Municipal Trust LLC. ARTICLE II. Conditions Precedent to the Conversion Section 2.01. Shareholder Approval. This Plan shall be deemed approved by shareholders of the Company if a majority of the Companys common shares of bene-ficial interest (Common Shares) and preferred shares of beneficial interest (Preferred Shares) (collectively, Common Shares and Preferred Shares being referred to herein as the Shares) outstanding on August 6, 2007 (the Record Date), each voting as a separate class, are voted in favor of the Plan at a meeting of Company shareholders called for the purpose of voting on this Plan (such approval of this Plan being referred to herein as Shareholder Approval). ARTICLE III. Effective Date Section 3.01. Effective Date. The Conversion Effective Time shall be the time and date specified in the Certificate of Conversion as submitted to the Secretary of The Commonwealth of Massachusetts pursuant to this Plan. ARTICLE IV. Manner of Converting Interests in the Company into Units of the Surviving Company Section 4.01. Common and Preferred Shares. The Operating Agreement of the Surviving Company shall authorize the Surviving Company to issue a class of limited liability company interests of the Surviving Company corresponding to each class of Shares authorized under the Companys by-laws in effect immediately prior to the Conversion (LLC Units). The class of LLC Units corresponding to Common Shares, Preferred Shares designated as Remarketed Preferred Shares, Series A (Preferred A Shares) and Preferred Shares designated as Remarketed Preferred Shares, Series I (Preferred I Shares) shall be designated Common Units, Preferred A Units and Preferred I Units, respectively. At the Conversion Effective Time, each Common Share, Preferred A Share and Preferred I Share outstanding shall convert on a one-to-one basis into, and shall from and after such Conversion Effective Time constitute, a Common Unit, Preferred A Unit and Preferred I Unit, respectively, of the Surviving Company. The LLC Units into which the Shares are converted shall constitute limited liability company interests of the Surviving Company that are fully paid, validly issued and non-assessable. ARTICLE V. Organic Documents of the Surviving Company, Officers & Tax Status Section 5.01. Certificate of Organization & Operating Agreement; Officers. Except as otherwise provided in Section 5.02 of this Plan, immediately after consummation of the Conversion, the Certificate of Organization substantially in the form set forth in Exhibit B hereto and the Operating Agreement substantially in the form set forth in Exhibit C hereto, with such changes as are authorized by this Plan, shall be the Certificate of Organization and Operating Agreement of the Surviving Company. The slate of officers of the Surviving Company upon effectiveness of the Conversion shall be the same as that of the Converting Entity immediately prior to the effectiveness of the Conversion. Section 5.02. Amendment of the Plan. From time to time subsequent to Shareholder Approval and prior to the Conversion Effective Time, the Plan may be amended by the Board of Trustees of the Company, A-1 except that subsequent to Shareholder Approval, the Plan shall not be amended by the Board of Trustees of the Company to change: (a) the amount or kind of shares or other securities, interests, obligations, rights to acquire shares, or other securities or interests, cash, or other property to be received by holders of the Company Shares; or (b) any of the other terms or conditions of this Plan if the change would adversely affect any of the holders of the Company Shares in any material respect. Section 5.03. Tax Status. The Surviving Company will take the steps necessary to meet the requirements of Subchapter M of the Internal Revenue Code of 1986, as amended, (the Code) and the Treasury Regulations promulgated thereunder, for qualification as a regulated investment company, will elect to be treated as such and will compute its federal income tax under Section 852 of the Code. The officers of the Surviving Company are hereby severally authorized to make any and all elections under the Code, or the Treasury Regulations promulgated thereunder, that may be required to satisfy the foregoing, including (but not limited to) any election in respect of entity classification under Treasury Regulation Section 301.7701 -3(c), and the authorization required by Treasury Regulation Section 301.7701 -3(c)(1) and (2). EXHIBIT A THE COMMONWEALTH OF MASSACHUSETTS William Francis Galvin Secretary of the Commonwealth One Ashburton Place, Boston, Massachusetts 02108-1512 Certificate of Conversion to a Limited Liability Company (General Laws Chapter 156C, Section 69) (1) The date on which, and jurisdiction in which, the other business entity was first created, incorporated or otherwise came into being and, if it has changed, its jurisdiction immediately prior to the conversion to a domestic limited liability company: Putnam High Yield Municipal Trust was first organized on May 25, 1989 in The Commonwealth of Massachusetts as an unincorporated voluntary association with transferable shares under and by virtue of Mass. Gen. Laws ch. 182. Its jurisdiction has not changed. (2) The name of the other business entity immediately prior to the filing of the Certificate of Conversion to a Limited Liability Company: Putnam High Yield Municipal Trust (3) The name of the limited liability company as set forth in its certificate of organization filed in accordance with subsection (b) of Mass. Gen. Laws ch. 156C § 69: Putnam High Yield Municipal Trust LLC (4) The future effective date of the conversion to a limited liability company if it is not to be effective upon the filing of the Certificate of Conversion to a Limited Liability Company and Certificate of Organization: Signed by: on this day of, ,2007 A-2 EXHIBIT B CERTIFICATE OF ORGANIZATION OF PUTNAM HIGH YIELD MUNICIPAL TRUST LLC 1. The Federal Employer Identification Number for the limited liability company is: . 2. The name of the limited liability company is Putnam High Yield Municipal Trust LLC (the Limited Liability Company). 3. The street address of the office of the Limited Liability Company within The Commonwealth of Massachusetts at which its records will be maintained is: One Post Office Square Boston, Massachusetts 02109 4. The general character of the Limited Liability Companys business is carrying on the business of an investment company. 5. The Limited Liability Company is not to have a specific date of dissolution. 6. The name and business address of the agent for service of process required to be maintained by M.G.L. Chapter 156C, §5, are: Beth S. Mazor, Vice President Putnam High Yield Municipal Trust LLC One Post Office Square Boston, Massachusetts 02109 7. The managers of the Limited Liability Company are Jameson A. Baxter, Charles B. Curtis, Robert J. Darretta, Myra R. Drucker, Charles E. Haldeman, Jr., John A. Hill, Paul L. Joskow, Elizabeth T. Kennan, Kenneth R. Leibler, Robert E. Patterson, George Putnam, III, W. Thomas Stephens and Richard B. Worley. The business address of each manager is: Putnam High Yield Municipal Trust LLC One Post Office Square Boston, Massachusetts 02109 8. In addition to the managers, Charles E. Porter, Jonathan S. Horwitz, Steven D. Krichmar, Janet C. Smith, Robert R. Leveille, Francis J. McNamara, III, Susan G. Malloy, Beth S. Mazor and James P. Pappas are authorized to execute documents to be filed by the Limited Liability Company with the Secretary of The Commonwealth of Massachusetts. Executed on , 2007 By: Name: Authorized Signatory A- 3 EXHIBIT C OPERATING AGREEMENT OF PUTNAM HIGH YIELD MUNICIPAL TRUST LLC This Operating Agreement (this Agreement) of Putnam High Yield Municipal Trust LLC (the Company) is dated , 2007 (the Effective Date) and made effective as of the Effective Date. WITNESSETH: WHEREAS, the Company was organized as a Massachusetts business trust on March 30, 1989 and has operated, in accordance with an Agreement and Declaration of Trust (as amended and/or restated prior to the Effective Date, the Declaration of Trust) and Bylaws (as amended and/or restated prior to the Effective Date, the Bylaws and, together with the Declaration of Trust, the Trust Documents) of the Company, as a closed-end investment company registered under the Investment Company Act of 1940, as amended. WHEREAS, on , 2007, the Company entered into an Agreement and Plan of Merger with Putnam Managed Municipal Income Trust, a Massachusetts business trust (the Acquiring Fund), pursuant to which the Company has agreed, subject to certain conditions, to merge with and into the Acquiring Fund pursuant to the Massachusetts Limited Liability Company Act ( M.G.L. Ch. 156C, §1 et seq. ), as amended and in effect from time to time (the LLC Act) (such merger transaction, the Proposed Merger). WHEREAS, one of the conditions precedent to the Proposed Merger is that the Company be converted from a Massachusetts business trust to a Massachusetts limited liability company (the Conversion), and that the shareholders of the Company in its business trust form become members of the Company upon conversion to a limited liability company. WHEREAS, on the Effective Date, and following the affirmative vote of the requisite number of shareholders of the Company in accordance with the Trust Documents, the Company was converted from a business trust to a limited liability company pursuant to the LLC Act, and a Certificate of Entity Conversion and a Certificate of Organization of the Company were filed with the Secretary of the Commonwealth of The Commonwealth of Massachusetts. WHEREAS, the Unitholders (formerly the shareholders) of the Company, in approving the Conversion, authorized the Board of Managers (formerly the Board of Trustees) of the Company to enter into this Agreement on their behalf in order to provide for the management of the business and affairs of the Company as a limited liability company, the allocation of profits and losses among the Unitholders, the respective rights and obligations of the Unitholders to each other and to the Company, and certain other matters. NOW, THEREFORE, it is hereby agreed as follows: ARTICLE I Organization 1.1 Name . The name of the Company shall be Putnam High Yield Municipal Trust LLC or such other name as the Board may choose from time to time. 1.2 Trust Documents. The organization, purpose and operation of the Company shall be as set forth in the Trust Documents, with such changes as are set forth in this Agreement or required under the LLC Act. For avoidance of doubt, it is intended that this Agreement incorporate the provisions of the Trust Documents to the greatest extent practicable and/or permissible under the LLC Act, and that the relationships and structures created by this Agreement as of the Effective Date reflect as closely as practicable those created by the Trust Documents. 1.3 Initial Authorization. The initial authorization to enter into this Agreement as of the Effective Date was provided by the shareholders of the Company in connection with the approval of the Conversion in accordance with the Trust Documents and the LLC Act. Pursuant to such authorization, the Board of Managers (defined below) has the authority to execute this Agreement on behalf of Unitholders (defined below). ARTICLE II Units and Unitholders 2.1 Unitholders as of the Effective Date. As of the Effective Date, the persons admitted as members of the Company (the Unitholders) shall be those persons holding limited liability company interests (Units) issued by the Company, which shall be identical in number and ownership as the shares of beneficial interest issued by the Company immediately prior to the Conversion. The titles and classes of Units as of the Effective Date shall be the same as those of the shares of the Company under the Trust Documents, except that they shall be referred to as units rather than as shares. 2.2 Rights and Obligations of Unitholders. The rights and obligations of the Unitholders shall be identical to the rights and obligations of shareholders A- 4 of the Company under the Trust Documents, except as otherwise set forth in this Agreement or required under the LLC Act. To the extent that the rights or obligations of any Unitholder are different by reason of any provision of this Agreement (including as it incorporates the provisions of the Trust Documents) than they would be in the absence of such provision, this Agreement shall, to the extent permitted by the LLC Act, control. 2.3 Allocation of Profits and Losses. The profits and losses of the Company shall be allocated among the Unitholders in the same manner as would have been allocated under the Trust Documents among shareholders of the Company if the Conversion had not occurred. 2.4 Rights of Transfer of Units. Unitholders rights regarding the transfer of Units shall be the same as the rights of shareholders of the Company under the Trust Documents. If a Unitholder transfers all of its Units in accordance with this Agreement, such person shall cease to be a member of the Company. 2.5 Withdrawal. Except as provided in this section, no Unitholder shall resign or withdraw from the Company. The death, retirement, resignation, expulsion, bankruptcy or dissolution of any Unitholder or the occurrence of any other event that terminates the continued membership of any Unitholder shall not in and of itself cause the Company to be dissolved or its affairs to be wound up, and upon the occurrence of any such event, the Company shall be continued without dissolution. Notwithstanding anything to the contrary in this Agreement, in the event the Company has voted to consolidate or merge with another entity under the provisions of the LLC Act, a Unitholder that objects to such consolidation or merger may, as its exclusive remedy, resign as a member of the Company and receive a cash liquidation payment equal to the market value (which may be greater or less than the net asset value) of such Unitholders Units. The market value of common Units shall be determined for all purposes as equal to the closing market price of the common shares of the Company on the last day of trading on the New York Stock Exchange immediately preceding the Conversion; the market value of preferred Units shall be calculated as the applicable redemption amount provided for in the Trust Documents; and, in the event of any discrepancy or uncertainty as to calculation, the market value shall be calculated in accordance with such procedures and subject to such terms as the Board of Managers may in its sole discretion determine. ARTICLE III Management of the Company 3.1 Board of Managers. The business of the Company shall be managed by its board of managers (the Board of Managers), and the persons constituting the Board of Managers shall be the managers of the Company for all purposes under the LLC Act. The authority and powers of the Board of Managers shall be the same as the authority and powers of the board of trustees of the Company under the Trust Documents. As of the Effective Date, the persons serving as the board of trustees of the Company immediately prior to the Conversion shall become the members of the Board of Managers upon effectiveness of the Conversion. 3.2 Decisions of the Board of Managers. Decisions of the Board of Managers shall be decisions of the manager for all purposes of the LLC Act and shall be carried out by officers or agents of the Company appointed by the Board of Managers in accordance with this Agreement (incorporating the applicable provisions of the Trust Documents). The Board of Managers may adopt such other rules for the conduct of its business as it may from time to time reasonably deem necessary or appropriate. 3.3 Officers. The authority and powers of the officers of the Company shall be the same as the authority and of the officers of the Company under the Trust Documents. As of the Effective Date, the persons serving as officers of the Company immediately prior to the Conversion shall remain the officers of the Company upon effectiveness of the Conversion. Officers of the Company shall be appointed and shall serve in the same manner as officers of the Company under the Trust Documents. 3.4 Duty of Care and Indemnification. The duty of care of the Board of Managers or any officer in the discharge or his, her or its duties to the Company shall be as set forth in the Trust Documents with respect to the board of trustees or officers, as applicable, and the indemnification obligations created by this agreement shall be those set forth in the Trust Documents. ARTICLE IV Miscellaneous 4.1 Amendments. This terms of this Agreement may be modified, supplemented or otherwise amended only with the consent required to amend the analogous terms under the Trust Documents. To the extent the terms subject to amendment have no analogue in the Trust Documents, such terms may be modified, supplemented or otherwise amended only with the consent of the A- 5 holders of a majority of each class of the outstanding Units, except as otherwise provided in this Agreement. 4.2 Interpretation. In cases of ambiguity or uncertainty in the interpretation of this Agreement, including the interpretation of its incorporation of the Trust Documents, the Board of Managers shall have the authority to interpret and clarify the meaning of any and all provisions of this Agreement, and any such interpretation made in good faith shall be conclusive and binding as to all parties. The Board of Managers may amend this Agreement to clarify any such ambiguity or uncertainty without approval of the Unitholders. 4.3 Severability . If any provision of this Agreement is determined by a court to be invalid or unenforceable, that determination shall not affect the other provisions hereof, each of which shall be construed and enforced as if the invalid or unenforceable portion were not contained herein. That invalidity or unenforceability shall not affect any valid and enforceable application thereof, and each said provision shall be deemed to be effective, operative, made, entered into or taken in the manner and to the full extent permitted by law. 4.4 General. This Agreement: (i) shall be binding upon the executors, administrators, estates, heirs, and legal successors of the Unitholders; (ii) shall be governed by and construed in accordance with the laws of The Commonwealth of Massachusetts; and (iii) constitutes the entire agreement and supersedes all other prior agreements and understandings, both written and oral, among the parties with respect to the subject matter hereof. The waiver of any of the provisions, terms, or conditions contained in this Agreement shall not be considered as a waiver of any of the other provisions, terms, or conditions hereof. 4.5 Counterpart Execution. This Agreement may be executed in two or more counterparts, and by facsimile each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has duly executed this Agreement as of the date and year first above written. PUTNAM HIGH YIELD MUNICIPAL TRUST LLC By: Name: Title: IN FURTHER WITNESS WHEREOF, the undersigned, constituting at least a majority of the Board of Managers, and acting on behalf of Unitholders of the Company, have duly executed this Agreement as of the date and year first above written.  Jameson A. Baxter  Charles B. Curtis  Robert J. Darretta  Myra R. Drucker  Charles E. Haldeman, Jr.  John A. Hill  Paul L. Joskow  Elizabeth T. Kennan  Kenneth R. Leibler  Robert E. Patterson  George Putnam, III  W. Thomas Stephens  Richard B. Worley A- 6 APPENDIX B AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (Agreement) dated as of August , 2007, by and between Putnam Managed Municipal Income Trust, a Massachusetts business trust (Surviving Fund), and Putnam High Yield Municipal Trust, a Massachusetts business trust that will have completed an entity conversion (the Conversion) into a Massachusetts limited liability company prior to the Effective Time (as herein defined) (Merging Fund). WITNESSETH: WHEREAS, Surviving Fund has an authorized capitalization consisting of an unlimited number of common shares of beneficial interest, without par value (Surviving Fund Common Shares); 550 preferred shares of beneficial interest, designated Remarketed Preferred Shares, Series A, without par value (Surviving Fund Preferred A Shares); (c) 550 preferred shares of beneficial interest, designated Remarketed Preferred Shares, Series B, without par value (Surviving Fund Preferred B Shares); 650 preferred shares of beneficial interest, designated Remarketed Preferred Shares, Series C, without par value (Surviving Fund Preferred C Shares); and 1,750 preferred shares of beneficial interest, designated Remarketed Preferred Shares, Series I, without par value (Surviving Fund Preferred I Shares, and together with the Surviving Fund Preferred A Shares, Surviving Fund Preferred B Shares and Surviving Fund Preferred C Shares, the Surviving Fund Preferred Shares); WHEREAS, the Board of Trustees of Merging Fund has adopted, subject to shareholder approval, the Plan of Conversion in substantially the form attached hereto as Annex I, pursuant to which Merging Fund will convert to a Massachusetts limited liability company with the name Putnam High Yield Municipal Trust LLC (the Plan of Conversion); WHEREAS, Merging Fund has an authorized capitalization consisting of an unlimited number of common shares of beneficial interest, without par value, which will be converted on a one-to-one basis into a class of limited liability company interests of the Merging Fund in connection with the Conversion (referred to herein as Merging Fund Common Units); 900 preferred shares of beneficial interest, designated Remarketed Preferred Shares, Series A, without par value, which will be converted on a one-to-one basis into a class of limited liability company interests of the Merging Fund in connection with the Conversion (referred to herein as Merging Fund Preferred A Units ); and 4,000 preferred shares of beneficial interest, designated Remarketed Preferred Shares, Series I, without par value, which will be converted on a one-to-one basis into a class of limited liability company interests of the Merging Fund in connection with the Conversion (referred to herein as Merging Fund Preferred I Units, and together with the Merging Fund Preferred A Units, the Merging Fund Preferred Units); WHEREAS, the Board of Trustees of the Merging Fund, to become the Board of Managers of the Merging Fund in connection with the Conversion, and the Board of Trustees of the Surviving Fund deem it advisable and in the best interests of Merging Fund and Surviving Fund, respectively, and their respective shareholders for Merging Fund to merge with and into Surviving Fund (the Merger) in accordance with Mass. Gen. Laws ch. 156C and pursuant to this Agreement and the Certificate of Merger substantially in the form attached hereto as Annex II and incorporated herein (the Certificate of Merger); NOW, THEREFORE, in consideration of the premises and the representations, warranties and agreements herein contained, the parties hereto agree that Merging Fund shall be merged with and into Surviving Fund, which shall be the entity surviving the Merger, and that the terms and conditions of the Merger, the mode of carrying it into effect, and the manner of converting interests of Merging Fund shall be as follows: ARTICLE I. The Merger Section 1.01. Subject to and in accordance with the provisions of this Agreement, the Certificate of Merger shall be executed and acknowledged by each of Surviving Fund and Merging Fund and thereafter delivered to the Secretary of The Commonwealth of Massachusetts by the Surviving Fund for filing, as provided in Mass. Gen. Laws ch. 156C. The Merger shall become effective at such time as the Certificate of Merger are filed by the Secretary of The Commonwealth of Massachusetts or such date, not more than ninety days after submission to the Secretary of The Commonwealth of Massachusetts, as may be specified in the Certificate of Merger (the Effective Time). The Effective Time will be as of the next full business day following the Valuation Time (as defined below), unless otherwise mutually agreed by the parties hereto. At the Effective Time, the separate existence of Merging Fund shall cease and Merging Fund shall be merged with and into Surviving Fund (Merging Fund and Surviving Fund being sometimes referred to B-1 individually herein as a Fund and collectively herein as the Funds). Section 1.02. At the Effective Time, by virtue of the Merger and without any action on the part of the Funds or the holders of Merging Fund Common Units or Surviving Fund Common Shares, each Merging Fund Common Unit issued and outstanding immediately prior to the Merger shall be converted into a number of shares of Surviving Fund Common Shares equal to the Merging Fund Exchange Ratio (as defined below), which Surviving Fund Common Shares shall be issued, fully paid and non-assessable, except as set forth in the Registration Statement (as defined below) (the Common Merger Shares). The Merging Fund Exchange Ratio shall be equal to a fraction, the numerator of which shall be the net asset value per share of the Surviving Fund Common Shares at the Valuation Time and the denominator of which shall be the net asset value per Merging Fund Common Unit at the Valuation Time. The Valuation Time shall be 4:00 p.m. Eastern Time on October 26, 2007 or such other date as mutually agreed by the parties hereto. Section 1.03. At the Effective Time, by virtue of the Merger and without any action on the part of the Funds or the holders of Merging Fund Preferred Units or Surviving Fund Preferred Shares, each Merging Fund Preferred Unit issued and outstanding immediately prior to the Merger shall be converted into a number of shares of Surviving Fund Preferred Shares having an aggregate liquidation preference equal to the aggregate liquidation preference of such Merging Fund Preferred Unit at the Valuation Time, which Surviving Fund Preferred Shares shall be issued, fully paid and non-assessable, except as set forth in the Registration Statement (the Preferred Merger Shares, and together with the Common Merger Shares, the Merger Shares). Holders of Merging Fund Preferred A Units will receive one Surviving Fund Preferred C Shares for each Merging Fund Preferred A Unit they hold at the Valuation Time. No Merging Fund Preferred I Units are outstanding and no Merging Fund Preferred I Units will be outstanding at the Valuation Time; therefore, no Surviving Fund Preferred Shares will be exchanged for Merging Fund Preferred I Units. Section 1.04. On the next full business day following the Valuation Time or otherwise as promptly as practicable after the Valuation Time, an account on the share records of the Surviving Fund will be established in the name of each record holder of the Merging Fund as of the Effective Time representing the number of full and fractional Merger Shares due the shareholder. ARTICLE II. Representations and Warranties of Surviving Fund Section 2.01. Surviving Fund represents and warrants to and agrees with Merging Fund that: (a) Surviving Fund is a business trust duly established and validly existing under the laws of The Commonwealth of Massachusetts and has power to own all of its property and assets and to carry out its obligations under this Agreement. Surviving Fund is not required to qualify as a foreign association in any jurisdiction. Surviving Fund has all necessary federal, state and local authorizations to carry on its business as now being conducted and to carry out this Agreement. (b) Surviving Fund is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as a closed-end management investment company, and such registration has not been revoked or rescinded and is in full force and effect. (c) Statements of assets and liabilities, statements of operations, statements of changes in net assets and schedule of investments (indicating their market values) of Surviving Fund for the fiscal year ended October 31, 2006, audited by KPMG LLP, the Surviving Funds independent registered public accounting firm, and an unaudited statement of assets and liabilities, statement of operations, statement of changes in net assets and schedule of investments (indicating their market value) of Merging Fund for the six-months ended April 30, 2007, have been furnished to Merging Fund. Such statements of assets and liabilities and schedules of investments fairly present the financial position of Surviving Fund as of the dates thereof, and the statements of operations and changes in net assets fairly reflect the results of its operations and changes in net assets for the periods covered thereby in conformity with U.S. generally accepted accounting principles. (d) There are no material legal, administrative or other proceedings pending or, to the knowledge of Surviving Fund, threatened against Surviving Fund which assert liability or which may, if successfully prosecuted to their conclusion, result in liability on the part of Surviving Fund, other than as have been disclosed in the Registration Statement (as defined below) or otherwise disclosed in writing to Merging Fund. (e) Surviving Fund has no known liabilities of a material nature, contingent or otherwise, other than those shown as belonging to it on its statement of assets and liabilities as of April 30, 2007 and those B-2 incurred in the ordinary course of Surviving Funds business as an investment company since that date. (f) No consent, approval, authorization or order of any court or governmental authority is required for the consummation by Surviving Fund of the transactions contemplated by this Agreement, except such as may be required under the Securities Act of 1933, as amended (the 1933 Act), the Securities Exchange Act of 1934, as amended (the 1934 Act), the 1940 Act, state securities or blue sky laws (which term as used herein will include the laws of the District of Columbia and of Puerto Rico) or the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the H-S-R Act). (g) The registration statement and any amendment thereto (including any post-effective amendment) (the Registration Statement) filed with the Securities and Exchange Commission (the Commission) by Surviving Fund on Form N-14 relating to the Merger Shares issuable hereunder, the proxy statement of Merging Fund and Surviving Fund included therein (the Proxy Statement), as of the effective date of the Registration Statement, (i) comply in all material respects with the provisions of the 1933 Act, the 1934 Act and the 1940 Act and the rules and regulations thereunder and (ii) do not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; and at the time of the shareholders meeting referred to in Section 6.01 and at the Effective Time, the prospectus contained in the Registration Statement (collectively, the Prospectus), as amended or supplemented by any amendments or supplements filed or requested to be filed with the Commission, will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; provided, however, that none of the representations and warranties in this subsection will apply to statements in or omissions from the Registration Statement, the Prospectus or the Proxy Statement made in reliance upon and in conformity with information furnished by Merging Fund for use in the Registration Statement, the Prospectus or the Proxy Statement. (h) There are no material contracts outstanding to which Surviving Fund is a party, other than as disclosed in the Registration Statement. (i) All of the issued and outstanding shares of beneficial interest of Surviving Fund have been offered for sale and sold in material conformity with all applicable federal securities laws. (j) Surviving Fund is and will at all times through the Effective Time qualify for taxation as a regulated investment company under Sections 851 and 852 of the Code. (k) Surviving Fund has filed or will file all federal and state tax returns which, to the knowledge of Surviving Funds officers, are required to be filed by Surviving Fund and has paid or will pay all federal and state taxes shown to be due on said returns or on any assessments received by Surviving Fund. All tax liabilities of Surviving Fund have been adequately provided for on its books, and to the knowledge of Surviving Fund, no tax deficiency or liability of Surviving Fund has been asserted, and no question with respect thereto has been raised, by the Internal Revenue Service or by any state or local tax authority for taxes in excess of those already paid. As of the Effective Time, Surviving Fund is not under audit by the Internal Revenue Service or by any state or local tax authority for taxes in excess of those already paid. (l) The conversion of Merging Fund Common Units and Merging Fund Preferred Units to the Common Merger Shares and Preferred Merger Shares, respectively, pursuant to this Agreement will be in compliance with all applicable federal securities laws. (m) The Merger Shares have been duly authorized and, when issued and delivered pursuant to this Agreement, will be legally and validly issued and will be fully paid and non-assessable by Surviving Fund (except as set forth in the Registration Statement), and no shareholder of Surviving Fund will have any preemptive right of subscription or purchase in respect thereof. ARTICLE III. Representations and Warranties of Merging Fund Section 3.01. Merging Fund represents and warrants to and agrees with Surviving Fund that: (a) Merging Fund is a business trust duly established and validly existing under the laws of The Commonwealth of Massachusetts and has power to own all of its property and assets and to carry out its obligations under this Agreement and will take the steps necessary to convert into a limited liability company under the applicable provisions in Mass. Gen. Laws ch. 156C prior to the Effective Time. As of the Effective Time, Merging Fund will B-3 be a limited liability company duly established and validly existing under the laws of The Commonwealth of Massachusetts. Merging Fund is not required to qualify as a foreign association in any jurisdiction. Merging Fund has all necessary federal, state and local authorizations to carry on its business as now being conducted and to carry out this Agreement. (b) Merging Fund is registered under the 1940 Act as a closed-end management investment company, and such registration has not been revoked or rescinded and is in full force and effect. (c) A statement of assets and liabilities, statement of operations, statement of changes in net assets and schedule of investments (indicating their market values) of Merging Fund for the fiscal year ended March 31, 2007, audited by KPMG LLP, the Merging Funds independent registered public accounting firm, have been furnished to Surviving Fund. The statement of assets and liabilities and the schedule of investments fairly present the financial position of Merging Fund as of the date thereof, and the statement of operations and changes in net assets fairly reflect the results of its operations and changes in net assets for the period covered thereby in conformity with U.S. generally accepted accounting principles. (d) There are no material legal, administrative or other proceedings pending or, to the knowledge of Merging Fund, threatened against Merging Fund which assert liability or which may, if successfully prosecuted to their conclusion, result in liability on the part of Merging Fund, other than as have been disclosed in the Registration Statement or otherwise disclosed in writing to the Surviving Fund. (e) Merging Fund has no known liabilities of a material nature, contingent or otherwise, other than those shown as belonging to it on its statement of assets and liabilities as of March 31, 2007 and those incurred in the ordinary course of Merging Funds business as an investment company since such date. Before the Effective Time, Merging Fund will advise Surviving Fund of all material liabilities, contingent or otherwise, incurred by it subsequent to March 31, 2007, whether or not incurred in the ordinary course of business. (f) No consent, approval, authorization or order of any court or governmental authority is required for the consummation by Merging Fund of the transactions contemplated by this Agreement, except such as may be required under the 1933 Act, the 1934 Act, the 1940 Act, state securities or blue sky laws or the H-S-R Act. (g) The Registration Statement, the Prospectus and the Proxy Statement, as of the effective date of the Registration Statement and insofar as they do not relate to Surviving Fund (i) comply in all material respects with the provisions of the 1933 Act, the 1934 Act and the 1940 Act and the rules and regulations thereunder and (ii) do not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; and at the time of the shareholder meeting referred to in Section 6.01 below and on the Effective Time, the Prospectus, as amended or supplemented by any amendments or supplements filed or requested to be filed with the Commission, will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; provided, however, that the representations and warranties in this subsection will apply only to statements of fact or omissions of statements of fact relating to Merging Fund contained in the Registration Statement, the Prospectus or the Proxy Statement, as such Registration Statement, Prospectus and Proxy Statement shall have been furnished to Merging Fund in definitive form as soon as practicable following effectiveness of the Registration Statement and before any public distribution of the Prospectus or Proxy Statement. (h) All of the issued shares of beneficial interest of Merging Fund that will be converted into Merging Fund Common Units and Merging Fund Preferred Units prior to the Effective Time have been offered for sale and sold in material conformity with all applicable federal securities laws. (i) Merging Fund is and will at all times through the Effective Time qualify for taxation as a regulated investment company under Sections 851 and 852 of the Code. (j) Merging Fund has filed or will file all federal and state tax returns which, to the knowledge of Merging Funds officers, are required to be filed by Merging Fund and has paid or will pay all federal and state taxes shown to be due on said returns or on any assessments received by Merging Fund. All tax liabilities of Merging Fund have been adequately provided for on its books, and to the knowledge of Merging Fund, no tax deficiency or liability of Merging Fund has been asserted, and B-4 no question with respect thereto has been raised, by the Internal Revenue Service or by any state or local tax authority for taxes in excess of those already paid. As of the Effective Time, Merging Fund is not under audit by the Internal Revenue Service or by any state or local tax authority for taxes in excess of those already paid. (k) At both the Valuation Time and the Effective Time, Merging Fund will have full right, power and authority to merge with Surviving Fund pursuant to this Agreement. At the Effective Time, the property and liabilities of the Merging Fund will vest in the Surviving Fund subject to no encumbrances, liens or security interests whatsoever and without any restrictions upon the transfer thereof (except as previously disclosed to Surviving Fund by Merging Fund). As used in this Agreement, the term Investments means Merging Funds investments shown on the schedule of its investments as of March 31, 2007 referred to in Section 3.01(c) hereof, as supplemented with such changes as Merging Fund makes and changes resulting from stock dividends, stock splits, mergers and similar corporate actions. (l) No registration under the 1933 Act of any of the Investments would be required if they were, as of the Effective Time, the subject of a public distribution by either of Surviving Fund or Merging Fund, except as previously disclosed to Surviving Fund by Merging Fund. ARTICLE IV. Exchange of Shares Section 4.01. Shareholders of certificated Merging Fund Common Units will receive certificates representing the number of Common Merger Shares due the shareholder upon surrender of their Merging Fund cer-tificates (Certificates) in accordance with this Agreement. Shareholders of Merging Fund who do not surrender their Certificates by the Valuation Date will not be permitted to receive cash dividends or other distributions, transfer any Common Merger Shares or pledge any Common Merger Shares until such Certificates have been surrendered, or, in the case of lost Certificates, until an adequate surety bond has been posted. If the Common Merger Shares are to be issued to any person other than the person in whose name the Certificate(s) so surrendered in exchange therefore are registered, it shall be a condition to such exchange that the Certificate(s) so surrendered shall be properly endorsed or otherwise be in proper form for transfer and that the person requesting such exchange shall pay to the Surviving Fund any transfer or other taxes required by reason of the payment of such consideration to a person other than the registered holder of the Certificate(s) surrendered, or shall establish to the reasonable satisfaction of the Surviving Fund that such tax has been paid or is not applicable. Section 4.02. With respect to uncertificated Merging Fund Common Units and Merging Fund Preferred Units, the record owner of such limited liability company interests on the books and records of the Funds transfer agent as of the Valuation Time shall be entitled to receive on the Effective Time Preferred Common Shares and Preferred Merger Shares, respectively, in accordance with this Agreement. ARTICLE V. Expenses, Fees, etc. Section 5.01. All fees and expenses, including legal and accounting expenses, portfolio transfer taxes (if any) or other similar expenses incurred in connection with the consummation by Merging Fund and Surviving Fund of the transactions contemplated by this Agreement will be allocated ratably between Merging Fund and Surviving Fund in proportion to their net assets as of the Valuation Time, except that (i) the costs of proxy materials and proxy solicitation for each Fund will be borne by that Fund (except the costs of SEC filings will be borne by the Surviving Fund only) and (ii) the costs of repositioning the portfolio of Merging Fund to reflect the investment policies of Surviving Fund incurred prior to the Effective Time shall be borne by Merging Fund; provided, however, that such expenses will in any event be paid by the party directly incurring such expenses if and to the extent that the payment by the other party of such expenses would result in the disqualification of Surviving Fund or Merging Fund, as the case may be, as a regulated investment company within the meaning of Section 851 of the Code. Section 5.02. In the event the transactions contemplated by this Agreement are not consummated by reason of (i) Surviving Funds being either unwilling or unable to go forward (other than by reason of the non-fulfill-ment or failure of any condition to Surviving Funds obligations referred to in Article VII) or (ii) the non-ful-fillment or failure of any condition to Merging Funds obligations referred to in Article VIII, Surviving Fund will pay directly all reasonable fees and expenses incurred by Merging Fund in connection with such transactions, including, without limitation, legal, accounting and filing fees. B-5 Section 5.03. In the event the transactions contemplated by this Agreement are not consummated by reason of (i) Merging Funds being either unwilling or unable to go forward (other than by reason of the non-fulfillment or failure of any condition to Merging Funds obligations referred to in Article VIII) or (ii) the non-fulfillment or failure of any condition to Surviving Funds obligations referred to in Article VII, Merging Fund will pay directly all reasonable fees and expenses incurred by Surviving Fund in connection with such transactions, including without limitation legal, accounting and filing fees. Section 5.04. In the event the transactions contemplated by this Agreement are not consummated for any reason other than (i) Surviving Funds or Merging Funds being either unwilling or unable to go forward or (ii) the non-fulfillment or failure of any condition to Surviving Funds or Merging Funds obligations referred to in Article VII or Article VIII of this Agreement, then each of Surviving Fund and Merging Fund will bear all of its own expenses incurred in connection with such transactions. Section 5.05. Notwithstanding any other provisions of this Agreement, if for any reason the transactions contemplated by this Agreement are not consummated, no party will be liable to the other party for any damages resulting therefrom, including without limitation consequential damages, except as specifically set forth above. ARTICLE VI. Meeting of Shareholders Section 6.01. Each of Surviving Fund and Merging Fund agrees to hold a meeting of its shareholders as soon as is advisable in the discretion of the applicable Funds Board of Trustees after the effective date of the Registration Statement for, among other things, the purpose of considering the matters contemplated by this Agreement. Section 6.02. Surviving Fund has, after the preparation and delivery to it by Merging Fund of a preliminary version of the Proxy Statement which was satisfactory to Surviving Fund and to Ropes & Gray LLP for inclusion in the Registration Statement, filed the Registration Statement with the Commission. Each of Merging Fund and Surviving Fund will cooperate with the other, and each will furnish to the other the information relating to itself required by the 1933 Act, the 1934 Act and the 1940 Act and the rules and regulations thereunder to be set forth in the Registration Statement, including the Prospectus and the Proxy Statement. ARTICLE VII. Conditions to Surviving Funds Obligations Section 7.01. The obligations of Surviving Fund hereunder are subject to the following conditions: (a) That this Agreement will have been adopted and the transactions contemplated hereby will have been approved by the affirmative vote of (i) at least two-thirds of the Trustees of Merging Fund (including a majority of those Trustees who are not interested persons of Merging Fund, as defined in Section 2(a)(19) of the 1940 Act), (ii) holders of a majority of the outstanding limited liability company interests of Merging Fund entitled to vote on the Merger, each class voting separately, (iii) at least two-thirds of the Trustees of Surviving Fund (including a majority of those Trustees who are not interested persons of Surviving Fund, as defined in Section 2(a)(19) of the 1940 Act), and (iv) holders of a majority of the outstanding shares of Surviving Fund entitled to vote on the Merger, each class voting separately. (b) That Merging Fund will have furnished to Surviving Fund a statement of Merging Funds net assets, with values determined as provided in Section 1.02 of this Agreement, together with a list of Investments with their respective tax costs, all as of the Valuation Time, certified on Merging Funds behalf by Merging Funds President (or any Executive Vice President or Vice President) and Treasurer (or any Associate Treasurer or Assistant Treasurer) and a certificate of both such officers, dated as of the Effective Time, to the effect that as of the Valuation Time and as of the Effective Date there has been no material adverse change in the financial position of Merging Fund since March 31, 2007 other than changes in the Investments and other assets and properties since that date or changes in the market value of the Investments and other assets of Merging Fund or changes due to dividends paid or losses from operations. (c) That Merging Fund will have furnished to Surviving Fund a statement, dated as of the Effective Time, signed on behalf of Merging Fund by Merging Funds President (or any Executive Vice President or Vice President) and Treasurer (or any Associate Treasurer or Assistant Treasurer) certifying that as of the Valuation Time and as of the Effective Time all representations and warranties of Merging Fund made in this B-6 Agreement are true and correct in all material respects as if made at and as of such dates, and that Merging Fund has complied with all of the agreements and satisfied all of the conditions on its part to be performed or satisfied at or before each of such dates. (d) That Merging Fund will have delivered to Surviving Fund an agreed upon procedures letter from KPMG LLP dated as of the Effective Time, setting forth findings of KPMG LLP pursuant to its performance of the agreed upon procedures set forth therein relating to managements assertions that Merging Fund, (i) for the taxable period from March 31, 2007 to the Effective Time, qualified as a regulated investment company under the Code, (ii) as of the Effective Time, has no liability other than liabilities stated for federal or state income taxes and (iii) as of the Effective Time, has no liability for federal excise tax purposes under section 4982 of the Code. (e) That there will not be any material litigation pending with respect to the matters contemplated by this Agreement. (f) That Surviving Fund will have received an opinion of Ropes & Gray LLP dated as of the Effective Time, in form satisfactory to Surviving Fund, to the effect that (i) Merging Fund is a limited liability company duly established and validly existing under the laws of The Commonwealth of Massachusetts, and, to the knowledge of such counsel, is not required to qualify to do business as a foreign association in any jurisdiction except as may be required by state securities or blue sky laws, (ii) this Agreement has been duly authorized, executed, and delivered by Merging Fund and, assuming that the Registration Statement, the Prospectus and the Proxy Statement comply with the 1933 Act, the 1934 Act and the 1940 Act and assuming due authorization, execution and delivery of this Agreement by Surviving Fund, is a valid and binding obligation of Merging Fund, (iii) Merging Fund has power to merge with the Surviving Fund as contemplated hereby and, upon consummation of the transactions contemplated hereby in accordance with the terms of this Agreement, the property and liabilities of the Merging Fund will be vested in Surviving Fund, (iv) the execution and delivery of this Agreement did not, and the consummation of the transactions contemplated hereby will not, violate Merging Funds Certificate of Organization or Operating Agreement or any provision of any agreement known to such counsel to which Merging Fund is a party or by which it is bound, it being understood that with respect to investment restrictions as contained in Merging Funds Certificate of Organization, Operating Agreement, prospectus or the Registration Statement, such counsel may rely upon a certificate of an officer of Merging Fund, (v) no consent, approval, authorization or order of any court or governmental authority is required for the consummation by Merging Fund of the transactions contemplated hereby, except such as have been obtained under the 1933 Act, the 1934 Act, the 1940 Act and such as may be required under state securities or blue sky laws and the H-S-R Act and (vi) such other matters as Surviving Fund may reasonably deem necessary or desirable. (g) That Surviving Fund will have received an opinion of Ropes & Gray LLP dated as of the Effective Time (which opinion would be based upon certain factual representations and subject to certain qualifications) to the effect that, on the basis of the existing provisions of the Code, current administrative rules and court decisions, for federal income tax purposes: (i) the vesting of all of the property and liabilities of the Merging Fund in the Surviving Fund, constitutes a reorganization within the meaning of Section 368(a) of the Code and Merging Fund and Surviving Fund will each be a party to a reorganization within the meaning of Section 368(b) of the Code, (ii) no gain or loss will be recognized by Surviving Fund or its shareholders upon vesting of the Investments in Surviving Fund pursuant to this Agreement, (iii) the basis to Surviving Fund of the Investments will be the same as the basis of the Investments in the hands of Merging Fund immediately prior to the merger, (iv) Surviving Funds holding periods with respect to the Investments will include the respective periods for which the Investments were held by Merging Fund and (v) Surviving Fund will succeed to and take into account the items of Merging Fund described in Section 381(c) of the Code, subject to the conditions and limitations specified in Sections 381, 382, 383 and 384 of the Code and Regulations thereunder; however, Ropes & Gray LLP will express no view with respect to the effect of the reorganization on any transferred asset as to which any unrealized gain or loss is required to be recognized at the end of a taxable year (or on the B-7 termination or transfer thereof) under federal income tax principles. (h) That the property of Merging Fund to be vested in Surviving Fund pursuant to the Merger will include no assets which Surviving Fund, by reason of charter limitations or investment restrictions disclosed in the Registration Statement in effect on the Effective Time, may not properly hold. (i) That the Registration Statement will have become effective under the 1933 Act, and no stop order suspending such effectiveness will have been instituted or, to the knowledge of Surviving Fund, threatened by the Commission. (j) That Surviving Fund will have received from the Commission, any relevant state securities administrator, the Federal Trade Commission (the FTC) and the Department of Justice (the Department) such order or orders as Ropes & Gray LLP deems reasonably necessary or desirable under the 1933 Act, the 1934 Act, the 1940 Act, any applicable state securities or blue sky laws and the H-S-R Act in connection with the transactions contemplated hereby and that all such orders will be in full force and effect. (k) That all actions taken by or on behalf of Merging Fund in connection with the transactions contemplated by this Agreement and all documents incidental thereto will be satisfactory in form and substance to Surviving Fund and Ropes & Gray LLP. (l) That, before the Effective Time, Merging Fund will have declared a dividend or dividends which, together with all previous such dividends, will have the effect of distributing to the shareholders of Merging Fund (i) all of the excess of (X) Merging Funds investment income excludable from gross income under Section 103 of the Code over (Y) Merging Funds deductions disallowed under Sections 265 and 171 of the Code, (ii) all of Merging Funds investment company taxable income (as defined in Section 852 of the Code) for its taxable years ending on or after March 31, 2007, and on or prior to the Effective Time (computed in each case without regard to any deduction for dividends paid), and (iii) all of its net capital gain realized after reduction by any capital loss carryover in each of its taxable years ending on or after March 31, 2007, and on or prior to the Effective Time. (m) That Merging Funds custodian will have delivered to Surviving Fund a certificate identifying all of the assets of Merging Fund held by such custodian as of the Valuation Time. (n) That Merging Funds transfer agent will have provided to Surviving Fund (i) the originals or true copies of all of the records of Merging Fund in the possession of such transfer agent as of the Effective Time, (ii) a certificate setting forth the number of shares of Merging Fund outstanding as of the Valuation Time and (iii) the name and address of each holder of record of any such shares and the number of shares held of record by each such shareholder. (o) That all of the issued and outstanding shares of beneficial interest that will have been converted into Merging Fund Common Units and Merging Fund Preferred Units will have been offered for sale and sold in material conformity with all applicable state securities or blue sky laws and, to the extent that any audit of the records of Merging Fund or its transfer agent by Surviving Fund or its agents will have revealed otherwise, either (i) Merging Fund will have taken all actions that in the opinion of Surviving Fund or its counsel are necessary to remedy any prior failure on the part of Merging Fund to have offered for sale and sold such shares in conformity with such laws or (ii) Merging Fund will have furnished (or caused to be furnished) surety, or deposited (or caused to be deposited) assets in escrow, for the benefit of Surviving Fund in amounts sufficient and upon terms satisfactory, in the opinion of Surviving Fund or its counsel, to indemnify Surviving Fund against any expense, loss, claim, damage or liability whatsoever that may be asserted or threatened by reason of such failure on the part of Merging Fund to have offered and sold such shares in conformity with such laws. (p) That Surviving Fund will have received from KPMG LLP an agreed upon procedures letter addressed to Surviving Fund dated as of the Effective Time satisfactory in form and substance to Surviving Fund setting forth the findings of KPMG LLP pursuant to its performance of the agreed upon procedures set forth therein relating to managements assertion that as of the Valuation Time the value of the assets of Merging Fund to be vested in Surviving Fund has been determined in accordance with the provisions of Article 10, Section 5 of Surviving Funds Bylaws pursuant to B-8 the procedures customarily utilized by Surviving Fund in valuing its assets and issuing its shares. (q) That Merging Fund will have executed and delivered to Surviving Fund Certificate of Merger pursuant to which all of the property and liabilities of Merging Fund will be vested in Surviving Fund. (r) That Standard & Poors Ratings Group and Moodys Investor Service, Inc. shall have advised Surviving Fund that the consummation of the transactions described in this Agreement will not result in the withdrawal of their current ratings of Surviving Funds outstanding Surviving Fund Preferred Shares. (s) That the authorization, creation and issuance of the Preferred Merger Shares shall have been approved by holders of a majority of Surviving Funds outstanding preferred shares. (t) That the Common Merger Shares shall have been accepted for listing by the New York Stock Exchange. ARTICLE VIII. Conditions to the Merging Funds Obligations Section 8.01. The obligations of Merging Fund hereunder will be subject to the following conditions: (a) That a Plan of Entity Conversion substantially in the form set forth as Annex I will have been adopted and the transactions contemplated hereby will have been approved by the affirmative vote of (i) at least two-thirds of the Trustees of Merging Fund and (ii) holders of a majority of the outstanding shares of Merging Fund entitled to vote on the Conversion, each voting separately as a class. (b) That this Agreement will have been adopted and the transactions contemplated hereby will have been approved by the affirmative vote of (i) at least two-thirds of the Trustees of Merging Fund (including a majority of those Trustees who are not interested persons of Merging Fund, as defined in Section 2(a)(19) of the 1940 Act), (ii) holders of a majority of the outstanding limited liability company interests of Merging Fund entitled to vote on the Merger, each class voting separately, (iii) at least two-thirds of the Trustees of Surviving Fund (including a majority of those Trustees who are not interested persons of Surviving Fund, as defined in Section 2(a)(19) of the 1940 Act), and (iv) holders of a majority of the outstanding shares of Surviving Fund entitled to vote on the Merger, each class voting separately. (c) That Surviving Fund will have furnished to Merging Fund a statement of Surviving Funds net assets, together with a list of portfolio holdings with values determined as provided in Section 1.02 of this Agreement, all as of the Valuation Time, certified on behalf of Surviving Fund by Surviving Funds President (or any Executive Vice President or Vice President) and Treasurer (or any Associate Treasurer or Assistant Treasurer) and a certificate of both such officers, dated as of the Effective Time, to the effect that as of the Valuation Time and as of the Effective Time there has been no material adverse change in the finan-cial position of Surviving Fund since April 30, 2007, other than changes in its portfolio securities since that date, changes due to net sales or net redemptions, changes in the market value of its portfolio securities or changes due to dividends paid or losses from operations. (d) That Surviving Fund will have furnished to Merging Fund a statement, dated the Effective Time, signed on behalf of Surviving Fund by Surviving Funds President (or any Executive Vice President Vice President) and Treasurer (or any Associate Treasurer or Assistant Treasurer) certifying that as of the Valuation Time and as of the Effective Time all representations and warranties of Surviving Fund made in this Agreement are true and correct in all material respects as if made at and as of such dates, and that Surviving Fund has complied with all of the agreements and satisfied all of the conditions on its part to be performed or satisfied at or prior to each of such dates. (e) That there will not be any material litigation pending or threatened with respect to the matters contemplated by this Agreement. (f) That Merging Fund will have received an opinion of Ropes & Gray LLP, in form satisfactory to Merging Fund and dated as of the Effective Time, to the effect that (i) Surviving Fund is a business trust duly established and validly existing in conformity with the laws of The Commonwealth of Massachusetts and, to the knowledge of such counsel, is not required to qualify to do business as a foreign association in any jurisdiction except as may be required by state securities or blue sky laws, (ii) this Agreement has been duly authorized, executed and delivered by Surviving Fund and, assuming B-9 that the Prospectus, the Registration Statement and the Proxy Statement comply with the 1933 Act, the 1934 Act and the 1940 Act and assuming due authorization, execution and delivery of this Agreement by Merging Fund, is a valid and binding obligation of Surviving Fund, (iii) the Merger Shares are duly authorized and upon conversion will be validly issued and will be fully paid and non-assessable (except as set forth in the Registration Statement) by Surviving Fund and no shareholder of Surviving Fund has any preemptive right to subscription or purchase in respect thereof, (iv) the execution and delivery of this Agreement did not, and the consummation of the transactions contemplated hereby will not, violate Surviving Funds Agreement and Declaration of Trust, as amended, or Bylaws, or any provision of any agreement known to such counsel to which Surviving Fund is a party or by which it is bound, it being understood that with respect to investment restrictions as contained in Surviving Funds Agreement and Declaration of Trust, as amended, Bylaws or the Registration Statement, such counsel may rely upon a certificate of an officer of Surviving Fund whose responsibility it is to advise Surviving Fund with respect to such matters, (v) no consent, approval, authorization or order of any court or governmental authority is required for the consummation by Surviving Fund of the transactions contemplated herein, except such as have been obtained under the 1933 Act, the 1934 Act and the 1940 Act and such as may be required under state securities or blue sky laws and the H-S-R Act and (vi) the Registration Statement has become effective under the 1933 Act, and, to the best of the knowledge of such counsel, no stop order suspending the effectiveness of the Registration Statement has been issued and no proceedings for that purpose have been instituted or are pending or contemplated under the 1933 Act. (g) That Merging Fund will have received an opinion of Ropes & Gray LLP dated as of the Effective Time (which opinion would be based upon certain factual representations and subject to certain qualifica-tions) to the effect that, on the basis of the existing provisions of the Code, current administrative rules and court decisions, subject to the qualification below, for federal income tax purposes: (i) the vesting in Surviving Fund of all of the property and liabilities of Merging Fund pursuant to the Certificate of Merger, constitutes a reorganization within the meaning of Section 368(a) of the Code and Merging Fund and Surviving Fund will each be a party to a reorganization within the meaning of Section 368(b) of the Code, (ii) no gain or loss will be recognized by Merging Fund upon the vesting of the Investments in Surviving Fund, (iii) no gain or loss will be recognized by the Merging Fund shareholders on the conversion of their shares of the Merging Fund into Merger Shares, (iv) the aggregate basis of the Merger Shares a Merging Fund shareholder receives in connection with the transaction will be the same as the aggregate basis of the Merging Fund shares he or she held immediately prior to the merger and (v) a Merging Fund shareholders holding period for his or her Merger Shares will be determined by including the period for which he or she held Merging Fund shares that were converted into such Merger Shares, provided that the shareholder held Merging Funds shares as a capital asset; however, Ropes & Gray LLP will express no view with respect to the effect of the reorganization on any transferred asset as to which any unrealized gain or loss is required to be recognized at the end of a taxable year (or on the termination or transfer thereof) under federal income tax principles. (h) That all actions taken by or on behalf of Surviving Fund in connection with the transactions contemplated by this Agreement and all documents incidental thereto will be satisfactory in form and substance to Merging Fund and Ropes & Gray LLP. (i) That the Registration Statement will have become effective under the 1933 Act and no stop order suspending such effectiveness will have been instituted or, to the knowledge of Surviving Fund, threatened by the Commission. (j) That Merging Fund will have received from the Commission, any relevant state securities administrator, the FTC and the Department such order or orders as Ropes & Gray LLP deems reasonably necessary or desirable under the 1933 Act, the 1934 Act, the 1940 Act, any applicable state securities or blue sky laws and the H-S-R Act in connection with the transactions contemplated hereby and that all such orders will be in full force and effect. (k) That Merging Fund shall have been advised by Standard & Poors and Moodys Investors Services, Inc. that the Preferred Merger Shares will be rated AAA and Aaa, respectively. B-10 (l) That the Common Merger Shares shall have been accepted for listing by the New York Stock Exchange. (m) That Merging Fund will have received confirmation, to its reasonable satisfaction, that the proposal to convert the Surviving Fund from a closed-end investment company to an open-end investment company, which is scheduled to be voted on by shareholders of the Surviving Fund at the Surviving Funds 2007 annual meeting, has been or is reasonably certain to be, defeated by shareholders of the Surviving Fund. ARTICLE IX. Indemnification Section 9.01. Merging Fund will indemnify and hold harmless, out of the assets of Merging Fund but no other assets, Surviving Fund, its trustees and its officers (for purposes of this section, the Indemnified Parties) against any and all expenses, losses, claims, damages and liabilities at any time imposed upon or reasonably incurred by any one or more of the Indemnified Parties in connection with, arising out of, or resulting from any claim, action, suit or proceeding in which any one or more of the Indemnified Parties may be involved or with which any one or more of the Indemnified Parties may be threatened by reason of any untrue statement or alleged untrue statement of a material fact relating to Merging Fund contained in the Registration Statement, the Prospectus, the Proxy Statement or any amendment or supplement to any of the foregoing, or arising out of or based upon the omission or alleged omission to state in any of the foregoing a material fact relating to Merging Fund required to be stated therein or necessary to make the statements relating to Merging Fund therein not misleading, including, without limitation, any amounts paid by any one or more of the Indemnified Parties in a reasonable compromise or settlement of any such claim, action, suit or proceeding, or threatened claim, action, suit or proceeding made with the consent of Merging Fund. The Indemnified Parties will notify Merging Fund in writing within ten days after the receipt by any one or more of the Indemnified Parties of any notice of legal process or any suit brought against or claim made against such Indemnified Party as to any matters covered by this Section 9.01. Merging Fund shall be entitled to participate at its own expense in the defense of any claim, action, suit or proceeding covered by this Section 9.01, or, if it so elects, to assume at its expense by counsel satisfactory to the Indemnified Parties the defense of any such claim, action, suit or proceeding, and if Merging Fund elects to assume such defense, the Indemnified Parties will be entitled to participate in the defense of any such claim, action, suit or proceeding at their expense. Merging Funds obligation under this Section 9.01 to indemnify and hold harmless the Indemnified Parties will constitute a guarantee of payment so that Merging Fund will pay in the first instance any expenses, losses, claims, damages and liabilities required to be paid by it under this Section 9.01 without the necessity of the Indemnified Parties first paying the same. Section 9.02. Surviving Fund will indemnify and hold harmless, out of the assets of Surviving Fund but no other assets, Merging Fund, its trustees and its officers (for purposes of this section, the Indemnified Parties) against any and all expenses, losses, claims, damages and liabilities at any time imposed upon or reasonably incurred by any one or more of the Indemnified Parties in connection with, arising out of, or resulting from any claim, action, suit or proceeding in which any one or more of the Indemnified Parties may be involved or with which any one or more of the Indemnified Parties may be threatened by reason of any untrue statement or alleged untrue statement of a material fact relating to Surviving Fund contained in the Registration Statement, the Prospectus, the Proxy Statement, or any amendment or supplement to any thereof, or arising out of, or based upon, the omission or alleged omission to state in any of the foregoing a material fact relating to Surviving Fund required to be stated therein or necessary to make the statements relating to Surviving Fund therein not misleading, including without limitation any amounts paid by any one or more of the Indemnified Parties in a reasonable compromise or settlement of any such claim, action, suit or proceeding, or threatened claim, action, suit or proceeding made with the consent of Surviving Fund. The Indemnified Parties will notify Surviving Fund in writing within ten days after the receipt by any one or more of the Indemnified Parties of any notice of legal process or any suit brought against or claim made against such Indemnified Party as to any matters covered by this Section 9.02. Surviving Fund shall be entitled to participate at its own expense in the defense of any claim, action, suit or proceeding covered by this Section 9.02, or, if it so elects, to assume at its expense by counsel satisfactory to the Indemnified Parties the defense of any such claim, action, suit or proceeding, and, if Surviving Fund elects to assume such defense, the Indemnified Parties will be entitled to participate in the defense of any such claim, action, suit or proceeding at their own expense. Surviving Funds obligation under this Section 9.02 to B-11 indemnify and hold harmless the Indemnified Parties will constitute a guarantee of payment so that Surviving Fund will pay in the first instance any expenses, losses, claims, damages and liabilities required to be paid by it under this Section 9.02 without the necessity of the Indemnified Parties first paying the same. ARTICLE X. No Broker Section 10.01. Each of Merging Fund and Surviving Fund represents that there is no person who has dealt with it who by reason of such dealings is entitled to any brokers or finders or other similar fee or commission arising out of the transactions contemplated by this Agreement. ARTICLE XI. Rule 145 Section 11.01. Pursuant to Rule 145 under the 1933 Act, Surviving Fund will, in connection with the issuance of any Merger Shares to any person who at the time of the transaction contemplated hereby is deemed to be an affiliate of a party to the transaction pursuant to Rule 145(c), cause to be affixed upon any certificates issued to such person a legend as follows: THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A TRANSACTION TO WHICH RULE , AS AMENDED, APPLIES. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH SUCH RULE. and, further, Surviving Fund will issue stop transfer instructions to Surviving Funds transfer agent with respect to such shares. Merging Fund will provide Surviving Fund on the Effective Time with the name of any Merging Fund shareholder who is to the knowledge of Merging Fund an affiliate of Merging Fund on such date. ARTICLE XII. Covenants, Etc. Deemed Material Section 12.01. All covenants, agreements, representations and warranties made under this Agreement and any certificates delivered pursuant to this Agreement will be deemed to have been material and relied upon by each of the parties, notwithstanding any investigation made by them or on their behalf. ARTICLE XIII. Sole Agreement Section 13.01. This Agreement supersedes all previous correspondence and oral communications between the parties regarding the subject matter hereof, constitutes the only understanding with respect to such subject matter, may not be changed except by a letter of agreement signed by each party hereto and will be construed in accordance with and governed by the laws of The Commonwealth of Massachusetts. ARTICLE XIV. Agreement and Declaration Of Trust Section 14.01. Copies of the Agreements and Declaration of Trust, as amended, of Surviving Fund and Merging Fund (prior to the Conversion) are on file with the Secretary of The Commonwealth of Massachusetts, and notice is hereby given that this instrument is executed on behalf of the Trustees of each of Surviving Fund and Merging Fund, respectively, as Trustees and not individually and that the obligations of this instrument are not binding upon any of the Trustees, officers or shareholders of Surviving Fund or Merging Fund individually but are binding only upon the assets and property of Surviving Fund and Merging Fund, respectively. ARTICLE XV. Amendment and Termination Section 15.01. The parties hereto by mutual consent of their respective Boards of Trustees and Managers, as applicable, may amend, modify or supplement this Agreement in such manner as may be agreed upon by them in writing, at any time prior to the Effective Time, including after it is approved by shareholders of the Merging Fund or the Surviving Fund, to the extent permitted by applicable law. Section 15.02. This Agreement may be terminated and the Merger and other transactions herein provided for abandoned at any time, whether before or after approval of this Agreement by the shareholders of the Merging Fund, by action of the Board of Managers or Board of Trustees of either Fund, as applicable, if the applicable Board for such Fund determines for any reason that the consummation of the transactions provided for herein would for any reason be inadvisable or not in the best interests of such Fund or its shareholders. B-12 ARTICLE XVI. EFFECTIVE TIME OF THE MERGER Section 16.01. Subject to the authority to terminate this Agreement as set forth in Section 16.02 hereof, each Fund shall do all such acts and things as shall be necessary or desirable in order to make the Effective Time occur on October 29, 2007 or such other date as mutually agreed by the Funds. ARTICLE XVII. MISCELLANEOUS Section 17.01. This Agreement may be executed in counterparts, each of which when so executed shall be deemed to be an original, and such counterparts shall together constitute but one and the same instrument. [Signature page follows] B
